Execution Copy

FOURTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT

Dated as of October 1, 2011

among

BXG TIMESHARE TRUST I
as Issuer,

BLUEGREEN CORPORATION
as Seller and Servicer,

BLUEGREEN TIMESHARE FINANCE CORPORATION I
as Depositor,

THE PURCHASERS PARTIES HERETO,
and

BRANCH BANKING AND TRUST COMPANY,
as Agent

____________________

Relating to
BXG TIMESHARE TRUST I
Timeshare Loan-Backed VFN Notes, Series I

____________________

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Page

   

SECTION I.DEFINITIONS

1

 

Section 1.1.

Definitions

1

 

Section 1.2.

Other Definitional Provisions

1

   

SECTION II.AMOUNT AND TERMS OF COMMITMENTS

1

 

Section 2.1.

Purchases

2

 

Section 2.2.

Reductions, Increases and Extensions of Commitments

3

 

Section 2.3.

Fees, Expenses, Payments, Etc

4

 

Section 2.4.

Indemnification

5

 

Section 2.5.

Funding Termination Event

7

 

Section 2.6.

Notification of Note Rate

7

   

SECTION III.CONDITIONS PRECEDENT

8

 

Section 3.1.

[Reserved]

8

 

Section 3.2.

Condition to Borrowings

10

 

Section 3.3.

Transfers Pursuant to Section 2.2(e)

11

   

SECTION IV.REPRESENTATIONS AND WARRANTIES

11

 

Section 4.1.

Representations and Warranties of Bluegreen

11

 

Section 4.2.

Representations and Warranties of the Issuer

14

 

Section 4.3.

Representations and Warranties of the Depositor

16

   

SECTION V.COVENANTS

18

 

Section 5.1.

Covenants

18

   

SECTION VI.TAXES, ETC

23

 

Section 6.1.

[Reserved]

23

 

Section 6.2.

[Reserved]

24

 

Section 6.3.

Taxes

24

 

Section 6.4.

Nonrecourse Obligations; Limited Recourse

26

   

SECTION VII.THE AGENT

26

 

Section 7.1.

Appointment

26

 

Section 7.2.

Delegation of Duties

27

 

Section 7.3.

Exculpatory Provisions

27

 

Section 7.4.

Reliance by Agent

27

 

Section 7.5.

Notices

28

 

Section 7.6.

Non-Reliance on Agent and Other Purchasers

28

 

Section 7.7.

Indemnification

28

 

Section 7.8.

Agent in Its Individual Capacities

29

 

Section 7.9.

Successor Agent

29

 

Section 7.10.

Communications

29

 

Section 7.11.

Control by Purchasers

29

 

- i -

--------------------------------------------------------------------------------



 

 

 

Page

SECTION VIII.SECURITIES LAWS; TRANSFERS

30

 

Section 8.1.

Transfers of Notes

30

 

Section 8.2.

Register of Purchasers

33

   

SECTION IX. MISCELLANEOUS

34

 

Section 9.1.

Amendments and Waivers

34

 

Section 9.2.

Notices

34

 

Section 9.3.

No Waiver; Cumulative Remedies

35

 

Section 9.4.

Successors and Assigns

36

 

Section 9.5.

Counterparts

36

 

Section 9.6.

Severability

36

 

Section 9.7.

Integration

36

 

Section 9.8.

Governing Law

36

 

Section 9.9.

Termination

36

 

Section 9.10.

Limited Recourse; No Proceedings

36

 

Section 9.11.

Survival of Representations and Warranties

37

 

Section 9.12.

Submission to Jurisdiction; Waivers

37

 

Section 9.13.

WAIVERS OF JURY TRIAL

38

 

Section 9.14.

Limitation of Liability of Owner Trustee

38

 

Section 9.15.

[RESERVED]

38

 

Section 9.16.

Hedging Requirements

39

 

LIST OF EXHIBITS

EXHIBIT A

Form of Investment Letter

EXHIBIT B

Form of Joinder Supplement

EXHIBIT C

Form of Transfer Supplement

EXHIBIT D

Form of Borrowing Notice

 

 

Schedule 4.1(k)

Tax Schedule

 

- ii -

--------------------------------------------------------------------------------



This FOURTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT (this “Agreement”),
dated as of October 1, 2011, by and among BXG TIMESHARE TRUST I, a Delaware
statutory trust (the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts
corporation (“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware
corporation (the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”),
a North Carolina corporation, as agent for the Purchasers (together with its
successors in such capacity, the “Agent”) hereby amends and restates in its
entirety that certain Third Amended and Restated Note Funding Agreement, dated
as of August 1, 2010, as amended by Omnibus Amendment No. 8, dated as of
December 17, 2010, in each case, by and among the parties hereto and the other
parties named therein (the “Amended Agreement”), by and among the parties
hereto.

W I T N E S S E T H:

 

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Amended Agreement as provided herein, and all actions required to do so under
the Amended Agreement have been taken;

WHEREAS, the Issuer, Bluegreen and U.S. Bank National Association, a national
banking association, as Indenture Trustee (together with its successors in such
capacity, the “Indenture Trustee”), are parties to a certain Fourth Amended and
Restated Indenture, dated as of October 1, 2011 (as the same may from time to
time be amended or otherwise modified, the “Indenture”), pursuant to which the
Issuer has issued its Timeshare Loan-Backed VFN Notes, Series I, Class A (the
“Class A Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class B (the “Class
B Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class C (the “Class C
Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class D (the “Class D
Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class E (the “Class E
Notes”, and together with the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes, the “Notes”); and

WHEREAS, the Issuer may, from time to time, subject to and in accordance with
the terms of the Indenture and this Agreement, request Borrowings, such
Borrowings to be evidenced by the Notes.

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I. DEFINITIONS

Section 1.1. Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the “Fourth Amended and Restated Standard
Definitions” attached hereto as Annex A.

- 1 -

--------------------------------------------------------------------------------



Section 1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.

(b) The words “hereof”, “herein”, and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.

SECTION II. AMOUNT AND TERMS OF COMMITMENTS

Section 2.1. Purchases. (a) Each Purchaser hereby directs that the Notes be
registered in the name of the Agent, as nominee on behalf of the Purchasers from
time to time hereunder.

(b) On and subject to the terms and conditions of this Agreement from the
Amendment Date and prior to the Facility Termination Date, each Committed
Purchaser severally, agrees to advance its Commitment Percentage of each
Borrowing requested; provided that in no event shall a Committed Purchaser be
required on any date to make an advance exceeding its aggregate Available
Commitment, (determined prior to giving effect to such advance or the Maximum
Borrowing Amount); provided, further that in no event shall Borrowings occur
more frequently than twice every calendar month unless otherwise approved by the
Agent.

(c) Such advance shall be made available to the Issuer, subject to the
satisfaction of the conditions specified in Section 3.2 hereof, at or prior to
2:00 p.m. New York City time on the applicable Funding Date by deposit of
immediately available funds to an account designated by the Issuer to the Agent.

(d) Each Borrowing on the applicable Funding Date shall be made on prior notice
from the Issuer received by the Agent (such notice, a “Borrowing Notice”) not
later than 10:00 a.m. New York City time on the second Business Day preceding
such Funding Date. Each Borrowing Notice shall be irrevocable and shall specify
(i) the aggregate amount of the Borrowing, which may not exceed the Maximum
Borrowing Amount, and (ii) the applicable Funding Date (which shall be a
Business Day) and shall be in substantially in the form attached hereto as
Exhibit D. Borrowings may occur on any Business Day. The Agent shall promptly
forward a copy of all Borrowing Notices to each Purchaser no later than Noon on
the same day received.

(e) Pursuant to the Indenture, the Issuer shall issue five Classes of Notes –
the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and
the Class E Notes. Each Borrowing shall be evidenced by a corresponding increase
in the Outstanding Note Balance of each Class of Notes. A Class of Notes will
have its Outstanding Note Balance increased on each Funding Date by an amount
equal to the product of (A) the amount of such Borrowing and (B) such Class’
Percentage Interest.

- 2 -

--------------------------------------------------------------------------------



(f) Payments on the Notes shall be made as provided in the Indenture and the
Agent shall allocate to the Purchasers each payment in respect of the Notes
received by the Agent in its capacity as nominee of the Purchasers.

(g) The Agent shall keep records of each Borrowing, each Interest Accrual Period
applicable thereto, the interest rate(s) applicable to the Notes and each
payment of principal and interest thereon. Such records shall be rebuttably
presumptive evidence of the subject matter thereof absent manifest error.

(h) The aggregate minimum advance for a Funding Date shall be $2,000,000;
provided, however, that if the Available Commitment shall be less than
$2,000,000, the minimum advance shall be equal to the Available Commitment.

Section 2.2. Reductions, Increases and Extensions of Commitments. (a) At any
time the Issuer may, acting at the direction of the Residual Interest Owner,
upon at least three Business Days’ prior written notice to the Agent, terminate
the Commitments or reduce the aggregate Commitments; provided, however, such
Commitments may not be reduced to an amount less than $50,000,000. Each such
partial reduction shall be in an aggregate amount of $5,000,000 or integral
multiples of $1,000,000 in excess thereof (or such other amount requested by the
Issuer to which the Committed Purchasers consent). Reductions of the aggregate
Commitments pursuant to this subsection 2.2(a) shall be allocated pro rata among
the Committed Purchasers in accordance with each Committed Purchaser’s
Commitment Percentage. At any time, the Agent may upon the request of the
Residual Interest Owner and the consent of all the Committed Purchasers (which
consent may be withheld in their sole discretion), increase the Commitments of
the Committed Purchasers.

(b) On the Facility Termination Date, the Commitment of each Committed Purchaser
shall be automatically reduced to zero.

(c) On the Amendment Date, Branch Banking and Trust Company has executed an
amended and restated Joinder Supplement (as defined below) and on the Amendment
Date is a Committed Purchaser hereunder. Subject to the provisions of
subsections 8.1(a) and 8.1(b), any other Person may from time to time with the
consent of the Agent and the Issuer become a party to this Agreement as a
Purchaser by (i) delivering to the Issuer an Investment Letter and (ii) entering
into an agreement substantially in the form attached hereto as Exhibit B hereto
(a “Joinder Supplement”), with the Agent and the Issuer, acknowledged by the
Servicer, which shall specify (A) the name and address of such Person for
purposes of Section 9.2 hereof, (B) its Commitment, if any, and (C) the other
information provided for in such form of Joinder Supplement. Upon its receipt of
a duly executed Joinder Supplement, the Agent shall on the effective date
determined pursuant thereto give notice of such effectiveness to the Issuer, the
Servicer and the Indenture Trustee.

(d) A Joinder Supplement may provide for a reduction in the Commitment of a
Committed Purchaser if, in accordance with the terms thereof, proper notice is
delivered to the Agent, the Issuer and the Servicer. At any time such notice is
received from a Committed Purchaser, the Commitment of such Committed Purchaser
shall be reduced as provided for therein.

- 3 -

--------------------------------------------------------------------------------



(e) So long as no Event of Default has occurred and is continuing (unless
otherwise agreed by the Agent), no more than 75 and no less than 45 days prior
to the Commitment Expiration Date, the Issuer may request, through the Agent,
that each Purchaser extend the Commitment Expiration Date to a date which is up
to 364 days after the Commitment Expiration Date then in effect, which decision
will be made by each Purchaser in its sole discretion. Upon receipt of any such
request, the Agent shall promptly notify each Purchaser thereof. Within 10
Business Days of notice from the Agent, each Purchaser shall notify the Agent of
its willingness or refusal to so extend the Commitment Expiration Date (the
“Extension Notice Deadline”). The Agent shall notify the Issuer of such
willingness or refusal by the Purchasers within five Business Days of the
Extension Notice Deadline. If any Purchaser notifies the Agent of its refusal to
extend or does not expressly notify the Agent that it is willing to extend the
Commitment Expiration Date by the applicable Extension Notice Deadline (each a
“Non-Extending Purchaser”), the Commitment Expiration Date shall not be so
extended.

(f) On the Amendment Date, the aggregate Commitments and the Maximum Facility
Balance shall each be $50,000,000.

Section 2.3. Fees, Expenses, Payments, Etc. (a) Bluegreen agrees to pay to the
Agent and the Placement Agent, the Fees and other amounts set forth in the Fee
Letters at the times specified therein.

(b) Bluegreen further agrees to pay on the Amendment Date or, if later, within
10 days of such costs and expenses being invoiced to Bluegreen, to the Agent all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (including any requested amendments, waivers or
consents of any of the Transaction Documents) of this Agreement, the Transaction
Documents, and the other documents to be delivered hereunder or in connection
herewith, including the reasonable fees for the Agent’s counsel and
out-of-pocket expenses of counsel for the Agent with respect thereto.

(c) Bluegreen agrees to pay to the Agent and, following the occurrence and
during the continuance of an Event of Default other than one arising from the
failure of the Obligors to make payments on the Timeshare Loans, each Purchaser,
promptly following presentation of an invoice therefor, all reasonable costs and
expenses (including reasonable fees and expenses of counsel), if any, in
connection with the enforcement of any of the Transaction Documents, and the
other documents delivered thereunder or in connection therewith.

(d) Bluegreen further agrees to pay on demand any and all documentary, stamp,
transfer and other taxes and governmental fees payable in connection with the
execution, delivery, filing and recording of any of the Transaction Documents or
the other documents and agreements to be delivered hereunder and thereunder or
otherwise in connection with the issuance of the Notes, and agrees to save each
Purchaser and the Agent harmless from and against any liabilities with respect
to or resulting from any delay in paying or any omission to pay such taxes and
fees.

- 4 -

--------------------------------------------------------------------------------



(e) Periodic fees or other periodic amounts payable hereunder shall be
calculated, unless otherwise specified in the Fee Letters, on the basis of a
360-day year and for the actual days elapsed.

(f) All payments to be made hereunder or under the Indenture, whether on account
of principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 1:00 p.m. New York City time on the due
date thereof to the Agent’s account specified in subsection 9.2(b) hereof or
directly to the Purchasers’ accounts if the Agent so instructs the Indenture
Trustee. Payments received after 1:00 p.m. New York City time shall be deemed to
have been made on the next Business Day. In any event, the Agent shall forward
or instruct the Indenture Trustee to forward to the Purchasers their respective
portion of such payments in immediately available funds for receipt no later
than 3:00 p.m. New York City time on the date received. Notwithstanding anything
herein to the contrary, if any payment due hereunder becomes due and payable on
a day other than a Business Day, the payment date thereof shall be extended to
the next succeeding Business Day and in the case of principal, interest shall
accrue thereon at the applicable rate during such extension. To the extent that
(i) the Indenture Trustee, the Depositor, the Seller, the Issuer or the Servicer
makes a payment to the Agent or a Purchaser or (ii) the Agent or a Purchaser
receives or is deemed to have received any payment or proceeds for application
to an obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a Indenture Trustee, receiver or any other party under any
bankruptcy or insolvency law, state or Federal law, common law, or for equitable
cause, then, to the extent such payment or proceeds are set aside, the
obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received or deemed received by the Agent or the Purchasers, as the case may be.

Section 2.4. Indemnification. (a) Bluegreen (the “Indemnitor”) agrees to
indemnify and hold harmless the Agent and each Purchaser and any shareholders,
members, directors, officers, employees, agents or Affiliates thereof, of the
Agent or Purchasers (each such Person being referred to as an “Indemnitee”) from
and against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever (including reasonable fees and expenses of legal counsel) which such
Indemnitee may incur (or which may be claimed against such Indemnitee) arising
out of, by reason of or in connection with the execution and delivery of, or
payment or other performance under, or the failure to make payments or perform
under, any Transaction Document or the issuance of the Notes (including in
connection with the preparation for defense of any investigation, litigation or
proceeding arising out of, related to or in connection with such execution,
delivery, payment, performance or issuance), except (i) to the extent that any
such claim, damage, loss, liability, cost or expense shall be caused by the
willful misconduct, bad faith, recklessness or gross negligence of, or breach of
any representation or warranty in any Transaction Document by, any Indemnitee,
(ii) to the extent that any such claim, damage, loss, liability, cost or expense
is covered or addressed by subsection 2.3(c) or (d) hereof, (iii) to the extent
that any such claim, damage, loss, liability, cost or expense relates to
disclosure made by the Agent or a Purchaser in connection with an Assignment or
Participation pursuant to Section 8.1 hereof which disclosure is not based on
information given to the Agent or such Purchaser by or on behalf of Bluegreen,
or any affiliate thereof or by or on behalf of the Indenture Trustee or (iv) to
the extent that such claim, damage, loss, liability, cost or expense shall be
caused by any default in payment of any Timeshare Loan. The foregoing indemnity
shall include any claims, damages, losses, liabilities, costs or expenses to
which any such Indemnitee may become subject under the Securities Act, the
Securities Exchange Act of 1934, as amended, the Investment Company Act of 1940,
as amended, or other federal or state law or regulation arising out of or based
upon any untrue statement or alleged untrue statement of a material fact in any
disclosure document relating to the Notes or any amendments thereof or
supplements thereto, in any case, provided or approved by the Issuer (other than
statements provided by the Indemnitee expressly for inclusion therein) or
arising out of, or based upon, the omission or the alleged omission to state a
material fact necessary to make the statements therein or any amendment thereof
or supplement thereto, in light of the circumstances in which they were made,
not misleading (other than with respect to statements provided by the Indemnitee
expressly for inclusion therein).

- 5 -

--------------------------------------------------------------------------------



(b) Promptly after the receipt by an Indemnitee of a notice of the commencement
of any action against an Indemnitee, such Indemnitee will notify the Agent and
the Agent will, if a claim in respect thereof is to be made against an
Indemnitor pursuant to subsection 2.4(a) hereof, notify such Indemnitor in
writing of the commencement thereof; but the omission so to notify such party
will not relieve such party from any liability which it may have to such
Indemnitee pursuant to the preceding paragraph except to the extent the
Indemnitor is prejudiced by such failure. If any such action is brought against
an Indemnitee and it notifies an Indemnitor of its commencement, such Indemnitor
will be entitled to participate in and, to the extent that it so elects by
delivering written notice to the Indemnitee promptly after receiving notice of
the commencement of the action from the Indemnitee to assume the defense of any
such action, with a single counsel mutually satisfactory to such Indemnitor and
each affected Indemnitee. After receipt of such notice by an Indemnitor from an
Indemnitee, such Indemnitor will not be liable to such Indemnitee for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation incurred by the Indemnitee in connection with the defense of
such action. Each Indemnitee will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of the such Indemnitee unless (i) the employment of such
counsel by such Indemnitee has been authorized in writing by such Indemnitor,
(ii) such Indemnitor shall have failed to assume the defense and employ counsel,
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both such Indemnitee and either an Indemnitor or
another person or entity that may be entitled to indemnification from an
Indemnitor (by virtue of this Section 2.4 or otherwise) and such Indemnitee
shall have been advised by counsel that there may be one or more legal defenses
available to such Indemnitee which are different from or additional to those
available to an Indemnitor or such other party or shall otherwise have
reasonably determined that the co-representation would present such counsel with
a conflict of interest (in which case the Indemnitor will not have the right to
direct the defense of such action on behalf of the Indemnitee). In any such case
described in clauses (i) through (iii) of the preceding sentence, the reasonable
fees, disbursements and other charges of counsel will be at the expense of the
Indemnitor; it being understood that in no event shall the Indemnitors be liable
for the fees, disbursements and other charges of more than one counsel (in
addition to any local counsel) for all Indemnitees in connection with any one
action or separate but similar or related actions arising out of the same
general allegations or circumstances. An Indemnitor shall not be liable for any
settlement of any such action, suit or proceeding effected without its written
consent, which shall not be unreasonably withheld, but if settled with the
written consent of an Indemnitor or if there shall be a final judgment for the
plaintiff in any such action, suit or proceeding, such Indemnitor agrees to
indemnify and hold harmless any Indemnitee to the extent set forth in this
Agreement from and against any loss, claim, damage, liability or reasonable
expense by reason of such settlement or judgment. No Indemnitor shall, without
the prior written consent of an Indemnitee (not to be unreasonably withheld),
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder, if such settlement, compromise or consent includes an
admission of culpability or wrong-doing on the part of such Indemnitee or the
entry or an order, injunction or other equitable or nonmonetary relief
(including any administrative or other sanctions or disqualifications) against
such Indemnitee or if such settlement, compromise or consent does not include an
unconditional release of such Indemnitee from all liability arising out of such
claim, action, suit or proceeding.

- 6 -

--------------------------------------------------------------------------------



(c) The obligations of Bluegreen under this Agreement shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement. Without limiting the foregoing, neither the lack of
validity or enforceability of, or any modification to, any Transaction Document
nor the existence of any claim, setoff, defense (other than a defense of
payment) or other right which Bluegreen may have at any time against the Agent,
any Purchaser or any other Person, whether in connection with any Transaction
Document or any unrelated transactions, shall constitute a defense to such
obligations.

Section 2.5. Funding Termination Event. If any Funding Termination Event shall
occur and be continuing, (a) if such event is a Funding Termination Event
specified in clause (i) or (ii) of paragraph (d) of the definition thereof or
paragraphs (d) and (e) of the definition of Event of Default, the Commitment of
each Committed Purchaser shall automatically be reduced to zero, and (b) if such
event is any other Funding Termination Event, with the consent of the Required
Purchasers, the Agent may, or upon the request of the Required Purchasers, the
Agent shall, by notice to the Issuer, reduce the Commitments of each Committed
Purchaser to zero, whereupon the Commitments shall immediately be reduced to
zero.

Section 2.6. Notification of Note Rate. On the third Business Day immediately
preceding each Determination Date, the Agent shall calculate the Note Rate and
the Interest Distribution Amount applicable to all Notes for the applicable
Interest Accrual Period and shall notify the Indenture Trustee and the Servicer
of such rate and amount by written notice.

SECTION III. CONDITIONS PRECEDENT

Section 3.1. Conditions to Amendment Date. The following shall be conditions
precedent to the Amendment Date:

(a) This Agreement and the other Transaction Documents shall have become
effective in accordance with their respective terms.

(b) All of the terms, covenants, agreements and conditions of this Agreement,
the Fee Letter and the other Transaction Documents to be complied with and
performed by Bluegreen, the Seller, the Servicer, the Issuer, the Depositor, the
Owner Trustee or the Indenture Trustee, as the case may be, by the Amendment
Date shall have been complied with in all material respects or otherwise waived
by the Agent.

- 7 -

--------------------------------------------------------------------------------



(c) Each of the representations and warranties of each of Bluegreen, the Seller,
the Servicer, the Issuer, the Depositor, the Owner Trustee or the Indenture
Trustee, as the case may be, made in this Agreement and in the other Transaction
Documents shall be true and correct in all material respects as of the time of
the Amendment Date as though made as of such time (except to the extent that
they expressly relate to an earlier or later time).

(d) No Funding Termination Event, Event of Default, Servicer Event of Default
under any Transaction Document or event that with the giving of notice or lapse
of time or both would constitute such an amortization event or other termination
event shall have occurred and be continuing.

(e) The Agent shall have received (and, to the extent requested, made available
to each Purchaser):

(i) Certified copies of the resolutions of the Board of Directors of each of
Bluegreen and the Depositor approving this Agreement and the Transaction
Documents to which it is a party and any other documents contemplated thereby
and certified copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Transaction Documents to which it is a party and any other documents
contemplated thereby;

(ii) An officer’s certificate of each of Bluegreen, the Depositor and the Owner
Trustee, certifying the names and true signatures of the officers authorized to
sign this Agreement and the Transaction Documents and any other documents to be
delivered by it hereunder or thereunder;

(iii) A copy of the bylaws of each of Bluegreen and the Depositor, certified by
an officer thereof;

(iv) A copy of the charter of each of Bluegreen and the Depositor, a certificate
as to the good standing of Bluegreen from the Secretary of State of the
Commonwealth of Massachusetts and a certificate as to the good standing of the
Depositor from the Secretary of State of the State of Delaware, in each case
dated as of a recent date;

(v) Proper financing statements under the UCC of all jurisdictions that the
Agent may deem necessary or desirable in order to perfect the ownership and
security interests contemplated by the Purchase Agreement, the Sale Agreement,
the Indenture and this Agreement;

(vi) Acknowledgment copies of proper financing statements, if any, necessary to
release all security interests and other rights of any Person in the Trust
Estate previously granted by the Seller, the Depositor or the Issuer;

- 8 -

--------------------------------------------------------------------------------



(vii) Completed requests for information, dated on or before the Amendment Date,
in all jurisdictions referred to in subsection (vi) above that name the Issuer,
the Depositor or Bluegreen as debtor, together with copies of such other
financing statements;

(viii) A favorable opinion of counsel to Bluegreen, dated the Amendment Date, in
form and substance satisfactory to the Agent, such opinion to permit reliance by
the Purchasers;

(ix) A favorable opinion of counsel to Vacation Trust, Inc., dated the Amendment
Date, in form and substance satisfactory to the Agent related to corporate,
regulatory and insolvency matters, such opinion to permit reliance by the
Purchasers;

(x) A favorable written opinion of counsel to the Owner Trustee and special
Delaware counsel to the Issuer, dated the Amendment Date, in form and substance
satisfactory to the Agent, such opinion to permit reliance by the Purchasers;

(xi) A favorable written opinion of counsel to the Issuer, dated the Amendment
Date, in form and substance satisfactory to the Agent, such opinion to permit
reliance by the Purchasers;

(xii) A favorable written opinion of internal counsel for the Indenture Trustee
and the Custodian each dated the Amendment Date, as to general corporate matters
and such other matters with respect to the Indenture Trustee and Custodian as
the Agent may reasonably request, such opinion to permit reliance by the
Purchasers,

(xiii) A favorable written opinion of internal counsel for the Backup Servicer
dated the Amendment Date as to general corporate matters and such other matters
with respect to the Backup Servicer as the Agent may reasonably request, such
opinion to permit reliance by the Purchasers,

(xiv) A copy of the documentation evidencing the release of all liens attaching
to the Timeshare Loans pursuant to previous financings;

(xv) Executed copies of each of the Transaction Documents; and

(xvi) Such other documents, instruments, certificates and opinions as the Agent
may reasonably request including those set forth as the closing list delivered
to the Seller in connection with this transaction.

(f) No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation by
the Agent or the Purchasers of, or to invalidate, the transactions contemplated
by this Agreement or the Transaction Documents in any material respect.

Section 3.2. Condition to Borrowings. The following shall be conditions
precedent to any funding by a Purchaser on each Funding Date (unless otherwise
indicated) (which conditions must be satisfied no later than 2:00 p.m. New York
City time on the Business Day immediately preceding such Funding Date):

- 9 -

--------------------------------------------------------------------------------



(a) The Issuer shall have timely delivered a Borrowing Notice pursuant to
subsection 2.1(d) hereof;

(b) The representations and warranties of Bluegreen, the Issuer and the
Depositor set forth or referred to in Section 4.1, 4.2 and 4.3 hereof shall be
true and correct in all material respects on the date of such Borrowing as
though made on and as of such date (except where such representation or warranty
specifically relates to any earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date); no event which is, or upon the giving of notice, the lapse of
time or both would be, a Funding Termination Event shall have occurred and be
continuing on such date;

(c) Both immediately prior to and after giving effect to such Borrowing and the
application of the proceeds thereof as provided herein and in the Indenture, the
Outstanding Note Balance shall not exceed the Maximum Facility Balance and there
shall not be a Borrowing Base Deficiency;

(d) All conditions specified in the Indenture with respect to such Borrowing
shall have been satisfied;

(e) With respect to the initial Funding Date after December 17, 2011, favorable
written opinion letters of local counsels for the Seller regarding certain state
timeshare and real estate legal matters related to each Initial Approved Opinion
Resort and the related Timeshare Loans, in form and substance satisfactory to
the Agent regarding local law matters, such opinion to permit reliance by the
Purchasers;

(f) If the Agent waives any of the conditions set forth in Section 3.1 hereof on
the Amendment Date, each such condition shall be satisfied on or before the
first Borrowing;

(g) The weighted average FICO Scores of the Obligors (who have FICO Scores) of
the Funding Date Timeshare Loans is equal to or greater than 690. The weighted
average Timeshare Loan Rates of the Funding Date Timeshare Loans is equal to or
greater than 15.50%.

(h) The following representations and warranties with respect to each Funding
Date Timeshare Loan, as of the related Funding Date, are true and correct:

(i) the Funding Date Timeshare Loan complies with the Credit Policy in effect at
the time of origination;

(ii) the related Obligor thereunder has a FICO Score of 575 or greater, unless
the Obligor has no FICO Score;

(iii) if the related Obligor thereunder either (A) has a FICO Score less than
600 or (B) is a United States resident and does not have a FICO Score, such
Obligor has made a down payment by cash, check or credit card of at least 20% of
the actual purchase price (including closing costs) of the Timeshare Property
(which down payment may, (i) in the case of Upgrade Club Loans, be represented
in whole or in part by the down payment made and principal payments paid in
respect of the related Original Club Loan, (ii) in the case of a Sampler
Converted Loan, be represented in whole or in part by the principal payments and
down payment made on the related Sampler Loan since its date of origination, and
(iii) in the case of an Upgrade or any Sampler Conversion, be represented in
whole or in part by the amount paid where the Obligor has paid in full at the
point of sale for the original Timeshare Property or Sampler Membership, as
applicable) and no part of such payment has been made or loaned to Obligor by
Bluegreen or an Affiliate thereof; and

- 10 -

--------------------------------------------------------------------------------



(iv) the Funding Date Timeshare Loan shall not have a Timeshare Loan Rate less
than 15.90%, provided, however, that if such Funding Date Timeshare Loan is a
50/50 Loan, it may have a Timeshare Loan Rate less than 15.90%, but not less
than 9.99%.

(i) On such Funding Date, the aggregate Loan Balance of the Funding Date
Timeshare Loans with Obligors that have no FICO Score and Obligors that are
non-United States residents (without duplication) does not exceed 5% of the
aggregate Loan Balance of all Funding Date Timeshare Loans acquired by the
Issuer on such date.

(j) Unless previously received on a Funding Date, the Agent shall have received
a favorable written opinion on timeshare and real estate law matters for the
Timeshare Loans to be included on such Funding Date related to the Resort for
which Bluegreen is seeking to have Agent approve as an Additional Approved
Opinion Resort, such opinion to permit reliance by the Purchasers.

(k) The Borrowing does not exceed the Maximum Borrowing Amount.

SECTION IV. REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of Bluegreen. Bluegreen hereby
represents and warrants to the Agent and the Purchasers that as of the date
hereof, the Amendment Date and each Funding Date:

(a) It is a corporation validly existing and in good standing under the laws of
the State of Massachusetts, with full power and authority under such laws to own
its properties and conduct its business as such properties are currently owned
and such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party. When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect. The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

- 11 -

--------------------------------------------------------------------------------



(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Amendment Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By-laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound (other than violations of such
laws, regulations, orders, decrees, mortgages, indentures, contracts and other
agreements that, individually or in the aggregate, would not have a material
adverse effect on its ability to perform its obligations under this Agreement or
the Transaction Documents to which it is a party).

(e) Other than as disclosed on Schedule 12.2(e) of the Indenture, there is no
litigation or administrative proceeding before any court, tribunal or
governmental body pending or, to its knowledge, threatened against it, with
respect to this Agreement, the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes, and
there is no such litigation or proceeding against it or any significant portion
of its properties that would have a material adverse effect on the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Transaction Documents to which it is a party.

(f) It has delivered to the Agent complete and correct copies of its audited
financial statements for the fiscal year ended on or about December 31, 2010;
provided that Bluegreen shall be deemed to be in compliance with this Section
4.1(f) to the extent such financial statements have been publicly filed.

(g) No report, statement, exhibit or other written information required to be
furnished by Bluegreen or any of its Affiliates, agents or representatives to
the Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Agent or any Purchaser, as the case may be, at
such time) as of the date so furnished.

- 12 -

--------------------------------------------------------------------------------



(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

(i) Bluegreen repeats and reaffirms to the Agent and the Purchasers each of the
representations and warranties of Bluegreen in the Transaction Documents to
which it is a party and each other document delivered in connection therewith or
herewith, and represents that such representations and warranties are true and
correct in all material respects (except where such representation or warranty
specifically relates to any earlier date, in which case such representation and
warranty is repeated and affirmed as of such earlier date).

(j) Based upon the Investment Letters of the Purchasers and compliance with the
terms of this Agreement and the Transaction Documents, the sale of the Notes
pursuant to the terms of this Agreement and the Indenture will not require the
registration of such Notes under the Securities Act.

(k) All tax returns (federal, state and local) required to be filed with respect
to Bluegreen have been filed (which filings may be made by an Affiliate of
Bluegreen on a consolidated basis covering Bluegreen and other Persons) and
there has been paid or adequate provision made in its GAAP financial statements
for the payment of all taxes, assessments and other governmental charges in
respect of Bluegreen (or in the event consolidated returns have been filed, with
respect to the Persons subject to such returns), other than as on Schedule
4.1(k) hereto.

(l) Based upon the Investment Letters of the Purchasers, the representation
letter from GSS Holdings, Inc. and compliance with the terms of this Agreement
and the Transaction Documents, the Indenture is not required to be qualified
under the Trust Indenture Act of 1939, as amended and none of Bluegreen, the
Depositor or the Issuer is required to be registered under the Investment
Company Act of 1940, as amended.

(m) There has not been any material adverse change in the business, operations,
financial condition, properties or assets of Bluegreen since June 30, 2011.

(n) The chief executive office of Bluegreen is at the address indicated in
Section 9.2 hereof.

(o) The Credit Policy and the Collection Policy attached as Exhibits J and K to
the Indenture, respectively (as the same may be amended from time to time in
accordance with the provisions of the Indenture and this Agreement), fairly
represent the policies of the Servicer and, to the best knowledge of the
Servicer, the Collection Policy is materially consistent with the customary
standard of prudent servicers of loans secured by timeshare interests.

(p) As of the date hereof and, within the last five years, Bluegreen has not
changed its name, merged with or into or consolidated with any other corporation
or been the subject of any proceeding under Title 11, United States Code
(Bankruptcy).

- 13 -

--------------------------------------------------------------------------------



(q) Bluegreen and each Affiliate thereof is in compliance in all material
respects with ERISA and no lien in favor of the Pension Benefit Guaranty
Corporation on any of the Timeshare Loans shall exist.

(r) The name and address of the Lockbox Bank, together with the account numbers
of the Lockbox Accounts at the Lockbox Bank, are specified in the Lockbox
Agreement (or at such other Lockbox Bank and/or with such other Lockbox Accounts
as have been notified to the Agent). All applicable Obligors will be instructed
to make payment to the Lockbox Account in accordance with the Indenture.

(s) For clarity, it is understood that the Timeshare Loans, related Timeshare
Loan Documents and other related assets will be conveyed by the Seller to the
Depositor and by the Depositor to the Issuer pursuant to the Purchase Agreement
and Sale Agreement, respectively, without recourse, representation on warranty
except as expressly provided therein. Without limiting the foregoing, none of
the Seller, the Depositor or any of their respective subsidiaries shall be
responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

(t) Bluegreen and each of its Affiliates has and intends to in the future to
properly disclose and account for the transactions contemplated by the
Transaction Documents as an on balance sheet transaction in accordance with
GAAP. The transaction contemplated by the Transaction Documents is a financing
for tax purposes.

(u) As of the Amendment Date and as of each Funding Date, as applicable, (A),
neither Bluegreen nor any of its Commonly Controlled Affiliates has or has
incurred any “accumulated funding deficiency” (as such term is defined under
ERISA and the Code), whether or not waived, with respect to any “Employee
Pension Benefit Plan” (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect (as defined below), and, to
Bluegreen’s Knowledge, no event has occurred or circumstance exists that may
result in any accumulated funding deficiency of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect; (B)
neither Bluegreen nor any of its Commonly Controlled Affiliates has any unpaid
“minimum required contribution” (as such term is defined under ERISA and the
Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to Bluegreen’s
Knowledge, no event has occurred or circumstance exists that may result in any
unpaid minimum required contribution as of the last day of the current plan year
of any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (C) Bluegreen and each of its Commonly Controlled
Affiliates has no outstanding liability for any undisputed contribution required
under any Bluegreen Multiemployer Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect; and (D)
Bluegreen and each of its Commonly Controlled Affiliates has no outstanding
liability for any disputed contribution required under any Bluegreen
Multiemployer Plan that either individually or in the aggregate could Cause a
Material Adverse Effect. As of the Amendment Date and as of each Funding Date,
as applicable, to Bluegreen’s Knowledge (1) neither Bluegreen nor any of its
Commonly Controlled Affiliates has incurred any Withdrawal Liability (as defined
below) that either individually or in the aggregate could Cause a Material
Adverse Effect, and (2) no event has occurred or circumstance exists that could
result in any Withdrawal Liability that either individually or in the aggregate
could Cause a Material Adverse Effect. As of the Amendment Date and as of each
Funding Date, as applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any
of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Multiemployer Plan
that could either individually or in the aggregate Cause a Material Adverse
Effect. For purposes of this subsection (a)(xii), “Cause a Material Adverse
Effect” means reasonably be expected to result in a material adverse effect on
Bluegreen or any of its Commonly Controlled Affiliates; “Commonly Controlled
Affiliates” means those direct or indirect affiliates of Bluegreen that would be
considered a single employer with Bluegreen under Section 414(b), (c), (m), or
(o) of the Code; “Employee Pension Benefit Plan” means an employee pension
benefit plan as such term is defined in Section 3(2) of ERISA that is sponsored,
maintained or contributed to by Bluegreen or any of its Commonly Controlled
Affiliates (other than a Bluegreen Multiemployer Plan); “Multiemployer Plan”
means a multiemployer plan as such term is defined in Section 3(37) of ERISA;
“Bluegreen Multiemployer Plan” means a Multiemployer Plan to which Bluegreen or
any of its Commonly Controlled Affiliates contributes or in which Bluegreen or
any of its Commonly Controlled Affiliates participates; and “Withdrawal
Liability” means liability as determined under ERISA for the complete or partial
withdrawal of Bluegreen or any of its Commonly Controlled Affiliates from a
Multiemployer Plan.

- 14 -

--------------------------------------------------------------------------------



Section 4.2. Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Agent and the Purchasers that as of the date
hereof, the Amendment Date and each Funding Date:

(a) It is a statutory trust validly existing and in good standing under the laws
of the State of Delaware, with full power and authority under such laws to own
its properties and conduct its business as such properties are currently owned
and such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party. When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect. The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

- 15 -

--------------------------------------------------------------------------------



(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Amendment Date, except such that
may be required by applicable securities laws or UCC-1 Financing Statements as
have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, the Trust Agreement, or any mortgage, indenture, contract
or other agreement to which it is a party or by which it or any significant
portion of its properties is bound.

(e) There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

(f) No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to the Agent
or any Purchaser pursuant to this Agreement or the Transaction Documents is or
shall be inaccurate in any material respect, or contains or shall contain any
material misstatement of fact, or omits or shall omit to state a material fact
or any fact necessary to make the statements contained therein not misleading,
in each case, as of the date it is or shall be dated or (except as otherwise
disclosed to the Agent or any Purchaser, as the case may be, at such time) as of
the date so furnished.

(g) The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no amortization, termination or other event or circumstance has
occurred thereunder or in connection therewith that could reasonably be expected
to result in the termination of any such agreement or any other interruption of
the ongoing performance by the parties to each such agreement of their
respective obligations thereunder.

(i) The Issuer repeats and reaffirms to the Agent and the Purchasers each of the
representations and warranties of the Issuer in the Transaction Documents to
which it is a party and each other document delivered in connection therewith or
herewith, and represents that such representations and warranties are true and
correct in all material respects (except where such representation or warranty
specifically relates to any earlier date, in which case such representation and
warranty is repeated and affirmed as of such earlier date).

- 16 -

--------------------------------------------------------------------------------



(j) Any taxes, fees and other charges of Governmental Authorities applicable to
it, except for franchise or income taxes, in connection with the execution,
delivery and performance by it of this Agreement and the Transaction Documents
to which it is a party or otherwise applicable to it in connection with the
transactions contemplated hereby or thereby have been paid or will be paid at or
prior to the Amendment Date to the extent then due.

Section 4.3. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants, that as of the date hereof and the Amendment
Date:

(a) It is a corporation validly existing and in good standing under the laws of
the State of Delaware, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the Transaction Documents to which it is a
party.

(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the Transaction Documents to which it is a party and all the
transactions contemplated hereby and thereby and has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
Transaction Documents to which it is a party. When executed and delivered, each
of this Agreement and the Transaction Documents to which it is a party will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, subject, as to such enforceability, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws relating to or
affecting creditors’ rights generally from time to time in effect. The
enforceability of its obligations under such agreements may also be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law, and no representation or
warranty is made with respect to the enforceability of its obligations under any
indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

(c) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the Transaction
Documents to which it is a party that has not been duly obtained and that is not
and will not be in full force and effect on the Amendment Date, except such that
may be required by applicable securities laws or UCC-1 or UCC-3 Financing
Statements as have been prepared for filing.

(d) The execution, delivery and performance of each of this Agreement and the
Transaction Documents to which it is a party do not violate any provision of any
existing law or regulation applicable to it, any order or decree of any court to
which it is subject, its charter or By-laws, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound.

(e) There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement, the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

- 17 -

--------------------------------------------------------------------------------



(f) No report, statement, exhibit or other written information required to be
furnished by it or any of its Affiliates, agents or representatives to the Agent
or any Purchaser pursuant to this Agreement or the Transaction Documents is or
shall be inaccurate in any material respect, or contains or shall contain any
material misstatement of fact, or omits or shall omit to state a material fact
or any fact necessary to make the statements contained therein not misleading,
in each case, as of the date it is or shall be dated or (except as otherwise
disclosed to the Agent or any Purchaser, as the case may be, at such time) as of
the date so furnished.

(g) The Notes have been duly and validly authorized, and, when executed and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h) Each of the Transaction Documents to which it is a party is in full force
and effect and no default or other event or circumstance has occurred thereunder
or in connection therewith that could reasonably be expected to result in the
termination of any such agreement or any other interruption of the ongoing
performance by the parties to each such agreement of their respective
obligations thereunder.

(i) The Depositor repeats and reaffirms to the Agent and the Purchasers each of
the representations and warranties of the Depositor in the Transaction Documents
to which it is a party and each other document delivered in connection therewith
or herewith, and represents that such representations and warranties are true
and correct in all material respects (except where such representation or
warranty specifically relates to any earlier date, in which case such
representation and warranty are repeated and affirmed as of such earlier date).

(j) Any taxes, fees and other charges of Governmental Authorities applicable to
it, except for franchise or income taxes, in connection with the execution,
delivery and performance by it of this Agreement and the Transaction Documents
to which it is a party or otherwise applicable to it in connection with the
transactions contemplated hereby or thereby have been paid or will be paid at or
prior to the Amendment Date to the extent then due.

(k) The chief executive office of the Depositor is at the address indicated in
Section 9.2 hereof.

SECTION V. COVENANTS

Section 5.1. Covenants. Each of Bluegreen, the Depositor and the Issuer, each
solely as to itself, covenants and agrees with the Agent and the Purchasers,
through the Facility Termination Date and thereafter so long as any amount of
the Notes shall remain outstanding or any monetary obligation arising hereunder
shall remain unpaid, unless the Required Purchasers shall otherwise consent in
writing, that:

- 18 -

--------------------------------------------------------------------------------



(a) it shall perform in all material respects each of the respective agreements
and indemnities applicable to it and comply in all material respects with each
of the respective terms and provisions applicable to it under the other
Transaction Documents to which it is party, which agreements and indemnities are
hereby incorporated by reference into this Agreement as if set forth herein in
full; it shall, to the extent any other party shall fail to perform any of its
obligations in the Transaction Documents, take all reasonable action to enforce
the obligations of each of the other parties to such Transaction Documents which
are contained therein;

(b) the Issuer and the Servicer shall furnish to the Agent a copy of each
opinion, certificate, report, statement, notice or other communication (other
than investment instructions) relating to the Notes which is furnished by or on
behalf of it to the other or to the Indenture Trustee and furnish to the Agent
after receipt thereof, a copy of each notice, demand or other communication
relating to the Notes, this Agreement or the Indenture received by the Issuer or
the Servicer from the Indenture Trustee, the Depositor or the Seller; and (ii)
such other information, documents records or reports respecting the Collateral,
the Seller, the Depositor, the Issuer or the Servicer as the Agent may from time
to time reasonably request;

(c) the Issuer shall furnish to the Agent on or before the date such reports are
due under the Indenture copies of each of the reports, notices and certificates
required by Section 7.2 of the Indenture;

(d) the Issuer shall promptly furnish to the Agent a copy, addressed to the
Agent, of each opinion of counsel delivered to the Indenture Trustee pursuant to
Section 7.3(d) of the Indenture;

(e) Bluegreen shall not permit a Servicer Event of Default under the Indenture
to occur;

(f) Bluegreen shall continue to engage in business of the same general type as
now conducted with respect to the Timeshare Loans transferred by it and
preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of such business; and comply with all
Requirements of Law except where the failure to so comply could reasonably be
expected to have a material adverse affect on Bluegreen;

(g) the Issuer, the Depositor, the Seller and the Servicer shall at the expense
of the Seller and at any time from time to time during regular business hours,
on reasonable notice to the Issuer, the Depositor, the Seller or the Servicer,
as the case may be, permit the Agent, or its agents or representatives to:

(i) examine all books, records and documents (including computer tapes and
disks) in its possession or under its control; and

(ii) visit its offices and property for the purpose of examining such materials
described in clause (i) above;

(h) the Issuer and the Servicer shall furnish to the Agent, promptly after the
occurrence of any event which is, or upon the giving of notice, the lapse of
time or both would be, an Funding Termination Event, a certificate of an
appropriate officer of the Issuer or the Servicer, as the case may be, setting
forth the circumstances of such event and any action taken or proposed to be
taken by the Issuer or the Servicer with respect thereto;

- 19 -

--------------------------------------------------------------------------------



(i) it shall timely make all payments, deposits or transfers and give all
instructions to transfer required by this Agreement and the Indenture;

(j) it shall execute and deliver to the Agent or the Indenture Trustee all such
documents and instruments and do all such other acts and things as may be
necessary or reasonably required by the Agent or the Indenture Trustee to enable
the Agent or the Indenture Trustee to exercise and enforce their respective
rights under the Transaction Documents and to realize thereon, and record and
file and rerecord and refile all such documents and instruments, at such time or
times, in such manner and at such place or places, all as may be necessary or
required by the Indenture Trustee or the Agent to validate, preserve, perfect
and protect the position of the Indenture Trustee under the Indenture provided
no such action shall be inconsistent with the Indenture or contrary to
instructions of the Indenture Trustee;

(k) neither the Depositor nor the Issuer will consolidate with or merge into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person, except (i) in accordance with the Indenture and (ii)
with the prior written consent of the Required Purchasers;

(l) Bluegreen will not resign as Servicer, unless (i) the performance of its
duties under the Indenture is no longer permissible pursuant to Requirements of
Law and there is no reasonable action which it could take to make the
performance of such duties permissible under such Requirements of Law, or (ii)
at least 66-2/3% of the Purchasers shall have consented thereto;

(m) Bluegreen shall furnish to each Purchaser and the Agent:

(i) (A) for so long as Bluegreen is a reporting company under the Exchange Act,
each report on Form 8-K, Form 10-K or Form 10-Q required to be filed with the
Securities and Exchange Commission by Bluegreen and (B) if Bluegreen is no
longer a reporting company under the Exchange Act, (1) as soon as available and
in any event within 45 days after the end of each fiscal quarter (or, if later,
that date which Bluegreen is required to file financial statements with the
Securities and Exchange Commission), the consolidated balance sheet of Bluegreen
and its subsidiaries as of the end of such quarter and consolidated statements
of income of Bluegreen and its subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of Bluegreen and (2) as soon as available and in
any event within 90 days after the end of each fiscal year of Bluegreen (or, if
later, that date which Bluegreen is required to file financial statements with
the Securities and Exchange Commission), a copy of the consolidated financial
statements of Bluegreen and its subsidiaries for such year accompanied by an
audit report of a nationally recognized firm of independent certified public
accountants (or such other firm of independent certified public accountants
acceptable to the Agent) which report shall be unqualified as to going concern
and scope of audit (if such scope limitation would be would be reasonably deemed
to have an adverse impact on the financial statements taken as a whole) and
shall state that such consolidated financial statements present fairly the
consolidated financial position of Bluegreen and each of its subsidiaries at the
dates indicated and the results of their operations and their cash flow for the
periods indicated is in conformity with GAAP and that the examination had been
made in accordance with GAAP; provided, however, Bluegreen shall be deemed to be
in compliance with this Section 5.1(m)(i) to the extent the documents required
to be filed pursuant to this Section 5.1(m)(i) are publicly filed within the
time periods required by this Section 5.1(m)(i).

- 20 -

--------------------------------------------------------------------------------



(ii) A copy of each certificate, opinion, report, notice or other communication
(other than investment instructions) furnished by or on behalf of Bluegreen or
the Issuer to the Indenture Trustee under the Transaction Documents,
concurrently therewith, and promptly after receipt thereof, a copy of each
notice, demand or other communication received by or on behalf of Bluegreen, the
Depositor or the Issuer under the Transaction Documents; and

(iii) Such other information (including financial information), documents,
records or reports respecting the Notes, the Trust Estate, Bluegreen, the
Depositor or the Issuer as the Agent may from time to time reasonably request;

(n) Bluegreen shall not make, or permit any Person within its control to make,
any material amendment, modification or change to, or provide any material
waiver under, the Indenture or the other Transaction Documents without the prior
written consent of the Agent and in any case in compliance with Section 9.1
hereof;

(o) Bluegreen will comply in all material respects with the Credit Policy and
the Collection Policy in regard to each Timeshare Loan. Bluegreen shall (i)
notify the Agent ten days prior to any material amendment of or change in the
Credit Policy or the Collection Policy and (ii) obtain the Agent’s prior written
consent (which consent will not be unreasonably withheld or delayed) if such
amendment or change has a material and adverse affect on the Noteholders;
provided, that Bluegreen may immediately implement any changes (and provide
notice to the Agent subsequent thereto) as may be required under applicable law
from time to time upon the reasonable determination of Bluegreen; and provided,
further, that Bluegreen shall deliver a copy of any non-material amendments or
changes to the Collection Policy or the Credit Policy to the Agent with the
Monthly Report to be delivered subsequent to the effective date of such
amendments or changes.

(p) at the request of the Agent, the Seller shall cause to be delivered to the
Agent, within 30 days following the end of each fiscal quarter of the Seller,
the written report of a review conducted as of the last day of such fiscal
quarter by an independent auditor acceptable to the Agent of a random sampling
of Timeshare Loans that are held by the Custodian, together with all related
Timeshare Loans Documents held by the Custodian; provided, however, in addition
to the quarterly reports described above, each calendar year (so long as no
Event of Default has occurred), the Agent, in its sole discretion, can request
one written report to be conducted other than quarterly and the Seller shall
cause such written report to be delivered to the Agent no later than the later
of (i) thirty days after such request by the Agent or (ii) the fifth Business
Day after the completion of the related audit procedures; it being understood,
however, that if the Agent shall request more than two written reports during a
calendar year (excluding any written reports requested during the occurrence of
an Event of Default), the third request and all other requests thereafter during
such calendar year shall be at the expense of the Agent; it being further
understood, however, that upon the occurrence of an Event of Default, the Agent
shall not be limited to the number of written reports that it may request and
the expense of such written reports shall be borne by the Seller.

- 21 -

--------------------------------------------------------------------------------



(q) to the extent it has not previously done so, Bluegreen shall instruct all
applicable Obligors to cause all Collections to be deposited directly to the
Lockbox Account. Bluegreen shall hold in trust, and deposit, immediately, but in
any event not later than two Business Days of its receipt thereof, to the
Lockbox Account all Collections received from time to time by it from the
related Obligors;

(r) Bluegreen shall deliver all the Timeshare Loan Files to the Custodian
pursuant to the terms of the Custodial Agreement;

(s) Bluegreen shall notify the Agent within five Business Days of obtaining
knowledge thereof, of any fraudulent activity or theft in the origination or
servicing of Timeshare Loans that results or may result in a loss of at least
$250,000;

(t) except as otherwise provided herein, neither Bluegreen, the Depositor nor
the Issuer will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (or the filing
of any financing statement) or with respect to, any Timeshare Loan, or upon or
with respect to any account which concentrates in a Lockbox Bank to which any
Collections of any Timeshare Loan are sent, or assign any right to receive
income in respect thereof;

(u) except as otherwise permitted in the Indenture or with the prior written
consent of the Agent, Bluegreen will not extend, amend or otherwise modify the
terms of any Timeshare Loan, or amend, modify or waive any term or condition of
any contract related thereto;

(v) neither Bluegreen nor the Servicer will make any change in its instructions
to Obligors regarding payments to be made to the Lockbox Account, unless such
instructions are to deposit such payments to another lockbox account approved by
the Agent;

(w) none of the Seller, the Depositor or the Issuer will change its name,
identity or structure or its chief executive office, unless at least 30 days
prior to the effective date of any such change such person delivers to the
Indenture Trustee and the Agent UCC financing statements to continue the
perfection of the Indenture Trustee’s interest in the Timeshare Loans and
written authority to file the same;

(x) each of the Issuer, Bluegreen and the Depositor shall properly disclose and
account for the transactions contemplated by the Transaction Documents as an on
balance sheet transaction under and in accordance with GAAP;

(y) the Depositor and the Issuer each shall, unless the Agent shall otherwise
consent in writing:

- 20 -

--------------------------------------------------------------------------------



(i) conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that its assets are
available to pay the creditors of Bluegreen or any Affiliate thereof (other than
as expressly provided herein);

(ii) maintain corporate records and books of account separate from those of
Bluegreen and any Affiliate (other than itself) thereof;

(iii) obtain proper authorization for all action requiring such authorization;

(iv) pay its own operating expenses and liabilities from its own funds and shall
conduct its business from an office or designated area separate from Bluegreen
or any Affiliate thereof;

(v) continuously maintain its resolutions, agreements and other instruments
underlying the transactions described in this Agreement as part of its official
records;

(vi) maintain an arm’s-length relationship with Bluegreen and its Affiliates
(other than itself), and shall not hold itself out as being liable for the debts
of Bluegreen or any of its Affiliates (other than itself);

(vii) keep its assets and liabilities separate from those of all other entities
other than as permitted herein;

(viii) not maintain bank accounts or other depository accounts to which any
Affiliate is an account party or from which any Affiliate has the power to make
withdrawals;

(ix) not amend, supplement or otherwise modify its organizational documents,
except in accordance therewith and with the prior written consent of the Agent;

(x) not create, incur, assume or suffer to exist any indebtedness on which it is
obligated, except as contemplated by this Agreement and the other Transaction
Documents. It shall not assume, guarantee, endorse or otherwise be or become
directly or contingently liable for the obligations of any Person by, among
other things, agreeing to purchase any obligation of another Person (other than
the Timeshare Loans), agreeing to advance funds to such Person or causing or
assisting such Person to maintain any amount of capital. It shall not be party
to any indenture, agreement, mortgage, deed of trust or other instrument other
than this Agreement and the other Transaction Documents;

(xi) not enter into, or be a party to any transaction with any of its
Affiliates, except as contemplated by this Agreement and the other Transaction
Documents;

(xii) observe all procedures required by its organizational documents and
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications would materially adversely
affect the interests hereunder of the Purchasers or the Agent or its ability to
perform its obligations hereunder; and

- 23 -

--------------------------------------------------------------------------------



(xiii) not form, or cause to be formed, any subsidiaries; or make or suffer to
exist any loans or advances to, or extend any credit to, or make any investments
(by way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness (other than the Timeshare Loans),
acquisition of the business or assets, or otherwise) in, any Affiliate or any
other Person except as otherwise permitted herein; and

(z) if requested by the Agent (which is expected to be no more than once during
each annual period following the Amendment Date), Bluegreen and the Issuer shall
provide the Agent with a report, satisfactory to the Agent in its sole
discretion, from an independent review company selected by the Agent, confirming
the accuracy of the information in the Transaction Documents with respect to the
Timeshare Loans and the ability of the Servicer to perform its obligations
thereunder;

(aa) in the event that after the Amendment Date and at any time this Agreement
is in effect or any Note remains unpaid, any of Bluegreen, the Depositor, the
Issuer or any of its Affiliates shall enter into any agreement, guarantee,
indenture or other instrument governing, relating to, providing for commitments
to advance or guaranteeing any financing or enter into any amendment or other
modification of the terms and conditions of any Material Credit Facility, which
includes financial covenants similar to or in addition to those provided in this
Agreement or any other Transaction Document which are more favorable to the
lender or other counterparty thereunder than those provided in this Agreement or
any other Transaction Document, such party(ies) shall promptly so notify the
Agent and the Purchasers in writing. Within 30 days of receipt of such notice,
the Agent shall either (i) indicate which financial covenants the Agent (after
consultation with the Required Purchasers) has determined to be more favorable
than the ones set forth herein or in the Transaction Documents, in which case,
the Transaction Documents shall be deemed amended to provide for substantially
the same financial covenants as those provided for in such agreement, guarantee,
indenture or other instrument, and the parties agree to cooperate to memorialize
such amendment in writing or (ii) indicate that no changes are necessary to the
Transaction Documents; provided, that the Agent shall be granted a one time
additional 30 day extension if it shall so request. To the extent the Agent has
not provided written notice to the applicable party within 30 days (or 60 days,
if the Agent has requested an extension) of notice from such applicable party,
the Agent will be deemed to have agreed that no amendments to the financial
covenants will be necessary. For the avoidance of doubt, for purposes of this
Section 5.1(aa), notice by Bluegreen, the Depositor, the Issuer or any of their
Affiliates must be made in writing and the filing of notice of a Material Credit
Facility with the Securities and Exchange Commission shall not constitute
sufficient notice to the Agent.

SECTION VI. TAXES, ETC.

- 24 -

--------------------------------------------------------------------------------



Section 6.1. Increased Costs. Subject to the provisions of Section 6.4 hereof,
if, due to the introduction of or any change (including any change by way of
imposition or increase of reserve requirements) in or in the Interpretation of
any law or regulation or the imposition of any guideline or request from any
central bank or other Governmental Authority after the Amendment Date, there
shall be an increase in the cost to a Purchaser of making, funding or
maintaining any investment in the Notes or any interest therein or of agreeing
to purchase or invest in the Notes or any interest therein, as the case may be
(other than by reason of any Interpretation of or change in laws or regulations
relating to Taxes or Excluded Taxes), the Issuer shall, upon written demand by
such Purchaser (with a copy to the Agent), direct the Indenture Trustee in
writing to pay to the Agent for the benefit of such Purchaser that portion of
such increased costs incurred which such Purchaser reasonably determines is
attributable to making, funding or maintaining any investment in the Notes or
any interest therein or agreeing to purchase or invest in the Notes or any
interest therein, as the case may be. In determining such amount, such Purchaser
may use any reasonable averaging and attribution methods, consistent with the
averaging and attribution methods generally used by such Purchaser in
determining amounts of this type. A certificate as to such increased costs
incurred submitted to the Issuer and the Agent, setting forth the calculation
thereof in reasonable detail, shall be prima facie evidence as to the amount of
such increased costs. Any Purchaser that incurs such increased costs as
described in this Section 6.1 shall use its commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
take such steps as would eliminate or reduce the amount of such increased costs;
provided that no such steps shall be required to be taken if, in the reasonable
judgment of such Purchaser, such steps would be materially disadvantageous to
such Purchaser. The Agent agrees to use reasonable efforts to give notice to the
Issuer and Bluegreen of any change in or in the Interpretation of any law or
regulation or the imposition of any guideline or request from any central bank
or other Governmental Authority after the Amendment Date, that would increase
the cost to a Purchaser for which the Agent has actual knowledge.

Section 6.2. Increased Capital. Subject to the provisions of Section 6.4 hereof,
if the introduction of or any change in or in the Interpretation of any law or
regulation or the imposition of any guideline or request from any central bank
or other Governmental Authority after the Amendment Date, affects or would
affect the amount of capital required or expected to be maintained by any
Purchaser after the Amendment Date, and such Purchaser determines that the
amount of such capital is increased as a result of (i) the existence of such
Purchaser’s agreement to make or maintain an investment in the Notes or any
interest therein or (ii) the existence of any agreement by such Purchaser to
make or maintain an investment in the Notes or any interest therein or to fund
any such investment after the Amendment Date, then, upon written demand by such
Purchaser (with a copy to the Agent), the Issuer shall direct the Indenture
Trustee in writing to pay to the Agent for the benefit of such Purchaser,
additional amounts, as specified by such Purchaser, sufficient to compensate
such Purchaser in light of such circumstances, to the extent that such Purchaser
reasonably determines such increase in capital to be allocated to the existence
of such Purchaser’s agreement described in clause (i) above or the commitments
of such Purchaser described in clause (ii) above. In determining such amounts,
such Purchaser may use any reasonable averaging and attribution methods,
consistent with the averaging and distribution methods generally used by such
Purchaser in determining amounts of this type. A certificate as to such amounts
submitted to the Issuer and the Agent by such Purchaser setting forth the
calculation thereof in reasonable detail, shall be prima facie evidence of the
amounts so owed. Any Purchaser that is entitled to compensation for increases in
capital as described in this Section 6.2 shall use its commercially reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to take such steps as would eliminate or reduce the amount of such
compensation; provided that no such steps shall be required to be taken if, in
the reasonable judgment of such Purchaser, such steps would be materially
disadvantageous to such Purchaser. The Agent agrees to use reasonable efforts to
give notice of any change in or in the Interpretation of any law or regulation
or the imposition of any guideline or request from any central bank or other
Governmental Authority after the Amendment Date, affects or would affect the
amount of capital required or expected to be maintained by an Purchaser for
which the Agent has actual knowledge.

- 25 -

--------------------------------------------------------------------------------



Section 6.3. Taxes. (a) Any and all payments and deposits required to be made
hereunder or under the Indenture to or for the benefit of a Purchaser shall be
made, to the extent allowed by law, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes, levies,
imposts, deductions, charges or withholdings imposed on, or measured by
reference to, the net income of such Purchaser, franchise taxes imposed on such
Purchaser, and taxes (other than withholding taxes), levies, imposts,
deductions, charges or withholdings imposed on the receipt or gross receipts of
such Purchaser by any of (i) the United States or any State thereof, (ii) the
state or foreign jurisdiction under the laws of which such Purchaser is
organized, with which it has a present or former connection (other than solely
by reason of this Agreement), or in which it is otherwise doing business or
(iii) any political subdivision thereof (all such excluded items being referred
to as “Excluded Taxes” and all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities other than Excluded Taxes being referred to as
“Taxes”). If the Indenture Trustee, as directed by the Agent, shall be required
by law to deduct any Taxes from or in respect of any sum required to be paid or
deposited hereunder or under any instrument delivered hereunder to or for the
benefit of a Purchaser (A) subject to Section 6.4 hereof, such sum shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums required to be paid or
deposited under this Section 6.3) the amount received by such Purchaser, or
otherwise deposited hereunder or under such instrument, shall be equal to the
sum which would have been so received or deposited had no such deductions been
made, (B) the Indenture Trustee, as directed by the Agent, shall make such
deductions and (C) the Indenture Trustee, as directed by the Agent, shall pay
the full amount of such deductions to the relevant taxation authority or other
authority in accordance with applicable laws.

(b) Subject to the limitations set forth in subsection 6.3(d) and Section 6.4
hereof, the Issuer shall direct the Indenture Trustee to indemnify each
Purchaser for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 6.3) paid by such Purchaser
due to the modification of or any change in or in the interpretation or
administration by any governmental or regulatory agency or body charged with the
interpretation or administration of any law or regulation relating to Taxes
after the Amendment Date (including penalties, interest and expenses) arising
therefrom or required to be paid with respect thereto. Each Purchaser agrees to
promptly notify the Agent and the Issuer of any payment of such Taxes made by it
and, if practicable, any request, demand or notice received in respect thereof
prior to such payment. Each Purchaser shall be entitled to payment of this
indemnification within 30 days from the date such Purchaser makes written demand
therefor to the Agent and the Issuer. A certificate as to the amount of such
indemnification submitted to the Issuer and the Agent by such Purchaser setting
forth in reasonable detail the basis for and the calculation thereof, shall be
prima facie evidence of the amounts so owed.

- 26 -

--------------------------------------------------------------------------------



(c) Within 30 days after the date of any payment of Taxes, the Issuer will
furnish to the Agent the original or a certified copy of a receipt evidencing
payment thereof.

(d) Each Purchaser that is organized under the laws of a jurisdiction other than
the United States or a state thereof hereby agrees to complete, execute and
deliver to the Indenture Trustee from time to time prior to the date on which
such Purchaser will be entitled to receive distributions pursuant to the
Indenture or this Agreement, Internal Revenue Service W-8ECI or W-8BEN (or any
successor form), as applicable, or such other forms or certificates as may be
required under the laws of any applicable jurisdiction in order to permit the
Indenture Trustee to make payments to, and deposit funds to or for the account
of, such Purchaser hereunder and under the Indenture and this Agreement without
any deduction or withholding for or on account of any tax. Each Purchaser agrees
to provide, to the extent permitted by law, like additional subsequent duly
executed forms on or before the date that any such form expires or becomes
obsolete, or upon the occurrence of any event requiring an amendment,
resubmission or change in the most recent form previously delivered by it and to
provide such extensions or renewals as may be reasonably requested by the
Issuer. Each Purchaser further agrees that compliance with this
subsection 6.3(d) (including by reason of Section 8.1 hereof in the case of any
assignment, sale or other transfer of any interest in the Notes) is a condition
to the payment of any amount otherwise due pursuant to subsections 6.3(a) and
(b) hereof.

(e) Each Purchaser, as of the Amendment Date, and each other Purchaser, as of
the date such Person becomes a Purchaser entitled to receive distributions
pursuant to this Agreement, the Purchase Agreement or the Indenture, hereby
represents and warrants to the Issuer that it is not subject to gross-up or
indemnity of Taxes under subsection 6.3(a) or (b) hereof from or in any respect
of any sum required to be paid or deposited under this Agreement, the Indenture
or under any instrument delivered pursuant to any of them to or for the benefit
of any Purchaser.

(f) Any Purchaser entitled to the payment of any additional amount pursuant to
this Section 6.3 shall use its best efforts (consistent with its internal policy
and legal and regulatory restrictions) to take such steps as would eliminate or
reduce the amount of such payment; provided that no such steps shall be required
to be taken if, in the reasonable judgment of such Purchaser, such steps would
be materially disadvantageous to such Purchaser.

Section 6.4. Nonrecourse Obligations; Limited Recourse. Notwithstanding any
provision in any other Section of this Agreement or the Transaction Documents to
the contrary, the obligation of the Issuer to pay any amounts payable to the
Purchasers or the Agent pursuant to this Agreement shall be without recourse to
Bluegreen, the Indenture Trustee or any Affiliate, officer or director of any of
them and the obligation to pay any amounts hereunder shall be limited solely to
the application of the Trust Estate, to the extent that such amounts are
available for distribution.

SECTION VII. THE AGENT

- 27 -

--------------------------------------------------------------------------------



Section 7.1. Appointment. Each Purchaser hereby designates and appoints the
Agent as the agent of such Purchaser under this Agreement, and each such
Purchaser authorizes the Agent, as the agent for such Purchaser, to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties thereunder as are expressly
delegated to the Agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent. The Required Purchasers may
replace the Agent at any time with ten Business Days’ notice; provided, that a
replacement agent is named prior to dismissal of the Agent.

Section 7.2. Delegation of Duties. The Agent may execute any of its duties under
any of the Transaction Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with due care.

Section 7.3. Exculpatory Provisions. Neither the Agent nor its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable to any of the Purchasers for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with any of the other
Transaction Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by the Seller,
the Depositor, the Issuer, the Servicer or the Indenture Trustee or any officer
thereof contained in any of the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, any of the other
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Transaction
Documents or for any failure of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee to perform its obligations thereunder. The
Agent shall not be under any obligation to any Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, any of the other Transaction Documents, or to inspect the
properties, books or records of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee.

Section 7.4. Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, written statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Agent), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under any of the Transaction Documents unless it shall first receive such
advice or concurrence of the Required Purchasers as it deems appropriate or it
shall first be indemnified to its satisfaction by the Purchasers against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under any of the Transaction
Documents in accordance with a request of the Required Purchasers and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all present and future Purchasers.

- 28 -

--------------------------------------------------------------------------------



Section 7.5. Notices. The Agent shall not be deemed to have knowledge or notice
of the occurrence of any breach of this Agreement or the occurrence of any event
which is, or upon the giving of notice, the lapse of time or both would be, a
Funding Termination Event unless the Agent has received written notice from the
Issuer, the Depositor, the Seller, the Servicer, the Indenture Trustee or any
Purchaser referring to this Agreement, describing such event. In the event that
the Agent receives such a notice, the Agent promptly shall give notice thereof
to the Purchasers. The Agent shall take such action with respect to such event
as shall be reasonably directed by the Required Purchasers; provided that unless
and until the Agent shall have received such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such event as it shall deem advisable in the best interests of
the Purchasers.

Section 7.6. Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller, the Depositor, the
Issuer, the Servicer or the Indenture Trustee shall be deemed to constitute any
representation or warranty by the Agent to any Purchaser. Each Purchaser
represents to the Agent that it has, independently and without reliance upon the
Agent or any other Purchaser, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Indenture Trustee, the Seller, the Depositor, the Issuer
and the Servicer and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Purchaser also represents that it
will, independently and without reliance upon the Agent or any other Purchaser,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis, appraisals and decisions in taking or
not taking action under any of the Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Indenture Trustee, the Seller, the Depositor, the Issuer and the Servicer.
Except, in the case of the Agent, for notices, reports and other documents
received by the Agent under Section 5 hereof, the Agent shall not have any duty
or responsibility to provide any Purchaser with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Indenture Trustee, the Seller,
the Depositor, the Issuer or the Servicer which may come into the possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 7.7. Indemnification. The Purchasers agree to indemnify the Agent in its
capacity as such (without limiting the obligation (if any) of the Seller, the
Depositor, the Issuer or the Servicer to reimburse the Agent for any such
amounts), ratably according to their respective percentage interests in the
Notes from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the obligations under this Agreement, including the Outstanding Note
Balance of the Notes) be imposed on, incurred by or asserted against the Agent
in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Purchaser shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of the Agent resulting from
the Agent’s own gross negligence or willful misconduct. The agreements in this
subsection shall survive the payment of the obligations under this Agreement,
including the principal of the Notes.

- 29 -

--------------------------------------------------------------------------------



Section 7.8. Agent in Its Individual Capacities. The Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Indenture Trustee, the Seller, the Servicer, the Owner
Trustee, the Depositor and the Issuer as though the Agent was not the agent
hereunder. Each Purchaser acknowledges that Branch Banking and Trust Company is
a Purchaser hereunder. Branch Banking and Trust Company, in its capacity as the
Agent shall not, by virtue of its acting in any such other capacities, be deemed
to have duties or responsibilities hereunder or be held to a standard of care in
connection with the performance of its duties as the Agent other than as
expressly provided in this Agreement. Branch Banking and Trust Company may act
as the Agent without regard to and without additional duties or liabilities
arising from its role as such administrator or agent or arising from its acting
in any such other capacity.

Section 7.9. Successor Agent. The Agent may resign as Agent upon 30 days’ notice
to the Purchasers, the Indenture Trustee, the Issuer, the Depositor, the Seller
and the Servicer with such resignation becoming effective upon a successor agent
succeeding to the rights, powers and duties of the Agent pursuant to this
Section 7.9. If the Agent shall resign as Agent under this Agreement, a
successor agent for the Purchasers shall be appointed by at least 66-2/3% of the
Purchasers. The successor agent shall succeed to the rights, powers and duties
of the Agent, and the term “Agent” shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement. After the retiring
Agent’s resignation as Agent, the provisions of this Section VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. Unless waived by the Required Purchasers, the Agent
shall be required to have a combined capital and surplus of at least
$100,000,000.

Section 7.10. Communications. The Agent shall promptly forward to the
Purchasers, copies of all communications received by it under Sections 5.1(c),
(d), (h) and (m) hereof and Section 5.5 of the Indenture. Upon reasonable
notice, the Agent shall also make available or provide copies to the Purchasers
of all other relevant communications, documents or information obtained or
prepared by the Agent in connection with the Transaction Documents.

Section 7.11. Control by Purchasers. The Required Purchasers shall have the
right to direct the time, method and place of conducting any action, non-action,
the granting or withholding of consent, proceeding for any remedy available to
the Agent, the Indenture Trustee or the Noteholder under any of the Transaction
Documents. Notwithstanding the foregoing, (i) no such direction shall be in
conflict with any rule of law or with this Agreement; (ii) the Agent shall not
be required to follow any such direction which the Agent reasonably believes
might result in any personal liability on the part of the Agent for which the
Agent is not adequately indemnified; and (iii) the Agent may take any other
action deemed proper by the Agent which is not inconsistent with any such
direction; provided that the Agent shall give notice of any such action to the
Purchasers. The Agent, as the Noteholder, shall cast any vote or give any
direction under the Indenture on behalf of the Purchasers if it has been
directed to do so by the Required Purchasers, provided, that with respect to
Sections 5.4(b), 5.10, 5.16(e), 6.2(b), 6.2(f), 6.3(a), 6.3(d), 6.13(a) and
8.5(e)(ii) of the Indenture, the Agent, as the Noteholder, shall cast any vote
or give any direction under the Indenture on behalf of the Purchasers only with
the consent of at least 66-2/3% of the Purchasers. The Agent agrees that it
shall not effect any material action under this Agreement, the Indenture or any
other Transaction Documents without the direction of the Required Purchasers and
the Agent further agrees that it shall notify all Purchasers with respect to any
action or consent requested of the Agent that requires direction of a majority
of the Purchasers at least five days before taking such action or providing such
consent.

- 30 -

--------------------------------------------------------------------------------



SECTION VIII. SECURITIES LAWS; TRANSFERS

Section 8.1. Transfers of Notes. (a) Each of the Agent and the Purchasers agrees
that any interest in the Notes purchased or otherwise acquired by it will be
acquired for investment only and not with a view to any distribution thereof,
and that it will not offer to sell or otherwise dispose of any Note acquired by
it (or any interest therein) in violation of any of the registration
requirements of the Securities Act or the registration or qualification
requirements of any applicable state or other securities laws. Each of the Agent
and the Purchasers acknowledges that it has no right to require the Issuer to
register, under the Securities Act or any other securities law, the Notes (or
any interest therein) acquired by it pursuant to this Agreement, any Joinder
Supplement or any Transfer Supplement. Each of the Agent and the Purchasers
hereby confirms and agrees that in connection with any transfer or syndication
by it of an interest in the Notes, it has not engaged and will not engage in a
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

(b) Each Purchaser which executes a Joinder Supplement agrees that it will
comply with all transfer restrictions specified in the Indenture and will
execute and deliver to the Issuer, the Seller, the Servicer, the Depositor, the
Indenture Trustee and the Agent on or before the effective date of its Joinder
Supplement a letter in the form attached hereto as Exhibit A (an “Investment
Letter”) with respect to the purchase by such Purchaser of an interest in the
Notes. Each initial purchaser of a Note or any interest therein and any Assignee
thereof or Participant therein shall certify to the Issuer, the Seller, the
Servicer, the Depositor, the Indenture Trustee and the Agent that it is either
(A)(i) a citizen or resident of the United States, (ii) a corporation or
partnership (or any other entity treated as a corporation or a partnership for
federal income tax purposes) organized in or under the laws of the United States
or any political subdivision thereof which, if such entity is a tax-exempt
entity, recognizes that payments with respect to the Notes may constitute
unrelated business taxable income or (iii) a person not described in (i) or (ii)
whose income from the Notes is and will be effectively connected with the
conduct of a trade or business within the United States (within the meaning of
the Code) and whose ownership of any interest in a Note will not result in any
withholding obligation with respect to any payments with respect to the Notes by
any Person and who will furnish to the Agent, the Seller, the Servicer and the
Indenture Trustee, and to the Owner making the Transfer a properly executed U.S.
Internal Revenue Service Form W-8ECI or W-8BEN (or any successor form) (and to
agree (to the extent legally able) to provide a new Form W-8ECI or W-8BEN (or
any successor form) upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable United
States laws), (B) an estate the income of which is includible in gross income
for United States federal income tax purposes or (C) a trust if a court within
the United States is able to exercise primary supervision over the
administration of such trust and one or more United States fiduciaries have the
authority to control all substantial decisions of the trust.

- 31 -

--------------------------------------------------------------------------------



(c) Any sale, transfer, assignment, participation, pledge, hypothecation or
other disposition (a “Transfer”) of a Note or any interest therein may be made
only in accordance with this Section 8.1. Any Transfer of a Note, an interest in
a Note, or any Commitment Percentage shall be in respect of at least $1,000,000
of the outstanding principal under the Notes. Any Transfer of an interest in a
Note otherwise permitted by this Section 8.1 will be permitted only if it
consists of a pro rata percentage interest in all payments made with respect to
the Purchaser’s beneficial interest in such Note. No Note or any interest
therein may be Transferred by Assignment or Participation (each as defined
below) to any Person (each, a “Transferee”) unless such transfer complies with
the transfer restrictions specified in the Indenture and prior to the transfer
the Transferee shall have executed and delivered to the Agent and the Issuer an
Investment Letter.

(d) Each of the Issuer, the Depositor, the Seller and the Servicer authorizes
each Purchaser to disclose to any Transferee and any prospective Transferee any
and all financial information in the Purchaser’s possession concerning the
Seller, the Servicer, the Depositor and the Issuer which has been delivered to
the Agent or such Purchaser pursuant to the Transaction Documents (including
information obtained pursuant to rights of inspection granted hereunder) or
which has been delivered to such Purchaser by or on behalf of the Seller, the
Issuer, the Depositor or the Servicer in connection with such Purchaser’s credit
evaluation of the Seller, the Issuer, the Depositor or the Servicer prior to
becoming a party to, or purchasing an interest in this Agreement or the Notes,
provided that each such Transferee, prospective Transferee agrees in writing to
maintain the confidentiality of such information pursuant to the following
paragraph.

(e) The Agent and each Purchaser, severally and with respect to itself only,
covenants and agrees that any information obtained by the Agent or such
Purchaser pursuant to, or otherwise in connection with, this Agreement or the
other Transaction Documents shall be held in confidence (it being understood
that documents provided to the Agent hereunder may in all cases be distributed
by the Agent to the Purchasers) except that the Agent or such Purchaser may
disclose such information (i) to its officers, directors, members, employees,
agents, counsel, accountants, auditors, advisors or representatives who have an
obligation to maintain the confidentiality of such information, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Agent or such Purchaser, (iii) to the
extent such information was available to the Agent or such Purchaser on a
nonconfidential basis prior to its disclosure to the Agent or such Purchaser in
connection with this transaction, (iv) with the consent of the Servicer, (v) to
the extent permitted by the preceding paragraph, or (vi) to the extent the Agent
or such Purchaser should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (vi), the Agent or such
Purchaser, as the case may be, will (unless otherwise prohibited by law or in
connection with regular regulatory reviews) notify the Issuer of its intention
to make any such disclosure as early as practicable prior to making such
disclosure and cooperate with the Servicer in connection with any action to
obtain a protective order with respect to such disclosure.

- 32 -

--------------------------------------------------------------------------------



(f) Each Purchaser may, in accordance with applicable law (which includes
applicable securities laws), at any time grant participations in all or part of
its Commitment or its interest in the Notes, including the payments due to it
under this Agreement and the Indenture (each, a “Participation”), to any Person
(each, a “Participant”); provided, however, that no Participation shall be
granted to any Person unless and until the Agent shall have consented thereto
(which consent shall not be unreasonably withheld) and the conditions to
Transfer specified in this Agreement, including in subsection 8.1(c) hereof,
shall have been satisfied and that such Participation consists of a pro rata
percentage interest in all principal payments made with respect to such
Purchaser’s beneficial interest (if any) in the Notes and a specified interest
rate on the principal balance of such Participation. In connection with any such
Participation, the Agent shall maintain a register of each Participant and the
amount of each Participation. Each Purchaser hereby acknowledges and agrees that
(i) any such Participation will not alter or affect such Purchaser’s direct
obligations hereunder, and (ii) none of the Indenture Trustee, the Issuer, the
Depositor, the Seller nor the Servicer shall have any obligation to have any
communication or relationship with any Participant. No Participant shall be
entitled to transfer all or any portion of its Participation, without the prior
written consent of the Agent. Each Participant shall be entitled to receive
indemnification pursuant to Section 2.4 hereof as if such Participant were a
Purchaser and such Section applied to its Participation. Each Purchaser shall
give the Agent notice of the consummation of any sale by it of a Participation,
and the Agent (upon receipt of notice from the related Purchaser) shall promptly
notify the Issuer, the Servicer and the Indenture Trustee. Unless separately
agreed to between the related Purchaser and the Participant in the related
participation agreement, no Participant shall have the right to approve any
amendment or waiver of the terms of this Agreement except with respect to those
matters set forth in clauses (i) and (ii) of the proviso to Section 9.1 hereof.

(g) Each Purchaser may, with the consent of the Agent and the Servicer (which
shall not unreasonably be withheld) and in accordance with applicable law (which
includes applicable securities laws), sell or assign (each, an “Assignment”), to
any Person (each, an “Assignee”) all or any part of its Commitment or its
interest in the Notes and its rights and obligations under this Agreement and
the Indenture pursuant to an agreement substantially in the form attached hereto
as Exhibit C hereto (a “Transfer Supplement”), executed by such Assignee and the
Purchaser and delivered to the Agent and the Servicer for their acceptance and
consent; provided, however, that no such assignment or sale shall be effective
unless and until the conditions to Transfer specified in this Agreement,
including in subsection 8.1(c) hereof, shall have been satisfied; and provided,
further, however, that neither the consent of the Servicer nor the Agent shall
be required in the case of an assignment by any existing Purchaser to another
existing Purchaser, or in the case of any assignment to any Affiliates of the
Agent. From and after the effective date determined pursuant to such Transfer
Supplement, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Transfer Supplement, have the rights and obligations of
a Purchaser hereunder as set forth therein and (y) the transferor Purchaser
shall, to the extent provided in such Transfer Supplement, be released from its
Commitment and other obligations under this Agreement; provided, however, that
after giving effect to each such Assignment, the obligations released by any
such Purchaser shall have been assumed by an Assignee or Assignees. Such
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Assignee and the
resulting adjustment of Percentage Interests, Commitment Percentages arising
from the Assignment. Upon its receipt and acceptance of a duly executed Transfer
Supplement, the Agent shall on the effective date determined pursuant thereto
give notice of such acceptance to the Issuer, the Servicer and the Indenture
Trustee.

- 33 -

--------------------------------------------------------------------------------



Upon instruction to register a transfer of a Purchaser’s beneficial interest in
the Notes (or portion thereof) and surrender for registration of transfer such
Purchaser’s Note(s) (if applicable) and delivery to the Issuer and the Indenture
Trustee of an Investment Letter, executed by the registered owner (and the
beneficial owner if it is a Person other than the registered owner), and receipt
by the Indenture Trustee of a copy of the duly executed related Transfer
Supplement and such other documents as may be required under this Agreement,
such beneficial interest in the Notes (or portion thereof) shall be transferred
in the records of the Indenture Trustee and the Agent and, if requested by the
Assignee, new Notes shall be issued to the Assignee and, if applicable, the
transferor Purchaser in amounts reflecting such Transfer as provided in the
Indenture. Such Transfers of Notes (and interests therein) shall be subject to
this Section 8.1 in lieu of any regulations which may be prescribed under
Section 6.3 of the Indenture. Successive registrations of Transfers as aforesaid
may be made from time to time as desired, and each such registration of a
transfer to a new registered owner shall be noted on the Note Register.

(h) Each Purchaser may pledge its interest in the Notes to any Federal Reserve
Bank as collateral in accordance with applicable law.

(i) Any Purchaser shall have the option to change its Investing Office.

(j) Each Affected Party shall be entitled to receive indemnification pursuant to
Section 2.4 hereof as though it were a Purchaser and such Section applied to its
interest in or commitment to acquire an interest in the Notes.

Section 8.2. Register of Purchasers and Participants. The Agent shall maintain a
register (the “Purchaser/Participant Register”) for the registration, transfer
and exchange of interests in the Notes and the granting of Participations of
interests in the Notes. The names and addresses of all Purchasers and
Participants and the names and addresses of the transferees of any interests in
Notes shall be registered in the Purchaser/Participant Register.

SECTION IX. MISCELLANEOUS

Section 9.1. Amendments and Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 9.1. With the written consent of
the Required Purchasers, the Agent, the Seller, the Servicer, the Depositor and
the Issuer may, from time to time, enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount of or extend the
maturity of any Note or reduce the rate or extend the time of payment of
interest thereon, or reduce or alter the timing of any other amount payable to
any Purchaser hereunder or under the Indenture, in each case without the consent
of the Purchasers affected thereby, (ii) amend, modify or waive any provision of
this Section 9.1, or reduce the percentage specified in the definition of the
Required Purchasers, in each case without the written consent of all Purchasers,
or (iii) amend, modify or waive any provision of Section VII hereof without the
written consent of the Agent. Any waiver of any provision of this Agreement
shall be limited to the provisions specifically set forth therein for the period
of time set forth therein and shall not be construed to be a waiver of any other
provision of this Agreement.

- 34 -

--------------------------------------------------------------------------------



Section 9.2. Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or, in the case of mail or
telecopy notice, when received, addressed as follows or, with respect to a
Purchaser, as set forth in its respective Joinder Supplement or Transfer
Supplement, or to such other address as may be hereafter notified by the
respective parties hereto:

The Issuer: BXG TIMESHARE TRUST I
c/o Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001      

Attention: Corporate Trust Administration/

BXG TIMESHARE TRUST I

Fax: (302) 651-8882

    Bluegreen: BLUEGREEN CORPORATION
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo
Fax:  (561) 912-8123     The Depositor: BLUEGREEN TIMESHARE FINANCE CORPORATION
I
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz
Fax:  (561) 443-8743     The Indenture Trustee:

U.S. BANK NATIONAL ASSOCIATION
60 Livingston Avenue

EP-MN-WS3D
St. Paul, MN  55107-2292
Phone: (651) 495-3880
Fax: (651) 495-8093
Attention: BXG Timeshare Trust I

 

- 35 -

--------------------------------------------------------------------------------



The Agent:

BB&T Capital Markets

1133 Avenue of the Americas, 27th Floor

New York, New York 10036

Attention: Paul Richardson

Fax: (212) 822-8151

      and  

 

 

 

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, North Carolina 27101

Attention: Cory Boyte

Fax: (336) 733-2740

 

(b) Unless otherwise directed by the Agent, all payments to it shall be made by
federal wire (ABA #053101121), to account number 4990024249, bank name: BB&T,
account name: BXG Timeshare Trust. To the extent necessary, any communications
regarding any wires should be directed to Beth Cook of Branch Banking and Trust
Company; Fax: (336) 733-2740 and Phone: (336) 733-2726.

Section 9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Agent or any Purchaser, any right, remedy,
power or privilege under any of the Transaction Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under any of the Transaction Documents preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided in the
Transaction Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

Section 9.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Seller, the Servicer, the Depositor, the Issuer, the
Agent, the Purchasers, any Assignee, any Participant, any Indemnitee and their
respective successors and assigns, except that the Seller, the Servicer, the
Depositor and the Issuer may not assign or transfer any of their respective
rights or obligations under this Agreement except as provided herein and in the
Indenture, without the prior written consent of 66-2/3% of the Purchasers and
the Purchasers, the Agent, Assignees and Participants may not assign or transfer
any of their respective rights or obligations except as provided herein.

Section 9.5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

- 36 -

--------------------------------------------------------------------------------



Section 9.6. Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

Section 9.7. Integration. This Agreement and the Fee Letter represent the
agreement of the Agent, the Seller, the Depositor, the Issuer, the Servicer and
the Purchasers with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Purchasers or the
Agent relative to subject matter hereof not expressly set forth or referred to
herein or therein.

Section 9.8. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 9.9. Termination. This Agreement shall remain in full force and effect
until the payment in full of the principal of and interest on the Notes and all
other amounts payable to the Purchasers or the Agent hereunder and the
termination of all Commitments; provided, however, that the provisions of
Sections 2.3, 2.4, 6.1, 6.2, 7.7, 9.11, 9.13 and 9.14 hereof shall survive
termination of this Agreement, the transfer by a Purchaser of any Note or any
interest therein and any amounts payable to the Agent, Purchasers or any
Affected Party thereunder shall remain payable thereto.

Section 9.10. Limited Recourse; No Proceedings. The obligations of the Issuer
and the Depositor under this Agreement are solely the obligations of the Issuer
and the Depositor, as applicable. No recourse shall be had for the payment of
any fee or other obligation or claim arising out of or relating to this
Agreement or any other agreement, instrument, document or certificate executed
and delivered or issued by the Issuer and the Depositor, or any officer of any
of them in connection therewith, against any partner, member, stockholder,
employee, officer, director or incorporator of the Issuer and the Depositor.
With respect to obligations of the Issuer, neither the Agent nor any Purchaser
shall look to any property or assets of the Issuer, other than to the Trust
Estate. Each Purchaser and the Agent hereby agrees that to the extent such funds
are insufficient or unavailable to pay any amounts owing to it by the Issuer
pursuant to this Agreement, prior to the commencement of a bankruptcy or
insolvency proceeding by or against the Issuer, it shall not constitute a claim
against the Issuer. Each of the Issuer, the Depositor, the Seller, the Servicer,
the Agent and each Purchaser agrees that it shall not institute or join against
the Depositor or the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or similar proceeding under any federal or
state bankruptcy law, for one year and a day after the termination of the
Indenture. Nothing in this paragraph shall limit or otherwise affect the
liability of the Servicer and the Seller with respect to any amounts owing by
the Servicer or the Seller, respectively, hereunder or the right of the Agent or
any Purchaser to enforce such liability against the Servicer or the Seller,
respectively, or any of its respective assets. For clarity, it is understood
that the Timeshare Loans, related Timeshare Loan Documents and other assets will
be conveyed by the Seller to the Depositor and by the Depositor to the Issuer
pursuant to the terms of the Purchase Agreement and Sale Agreement,
respectively, without recourse, representation on warranty except as expressly
provided therein. Without limiting the foregoing, none of the Seller, the
Depositor or any of their respective subsidiaries shall be responsible for
payments on the Timeshare Loans, and any other credit risks associated therewith
shall be borne by the Issuer and the holders of any obligations of the Issuer.

- 37 -

--------------------------------------------------------------------------------



Section 9.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Notes hereunder and the
termination of this Agreement.

Section 9.12. Submission to Jurisdiction; Waivers. EACH OF THE SELLER, THE
ISSUER, THE DEPOSITOR, THE SERVICER, THE AGENT AND EACH PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(1)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

- 38 -

--------------------------------------------------------------------------------



Section 9.13. WAIVERS OF JURY TRIAL. EACH OF THE SELLER, THE SERVICER, THE
ISSUER, THE DEPOSITOR, THE AGENT AND THE PURCHASERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO
AND FOR ANY COUNTERCLAIM THEREIN.

Section 9.14. Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein or in any other Transaction Document to the contrary, it is
expressly understood and agreed by the parties hereto that (a) this Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally but solely as Owner Trustee, in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreement by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer and the Trust Estate, and (c) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other Transaction Documents.

Section 9.15. Effective Date. This Agreement shall be effective as of the
Amendment Date.

Section 9.16. Hedging Requirements. Upon prior written notice from the Agent to
the Issuer and the Servicer, the Issuer shall enter into a Hedge Agreement with
a Qualified Hedge Counterparty and upon execution thereof shall pledge all of
the Issuer’s right, title and interest under such Hedge Agreement to the
Indenture Trustee for the benefit of the Agent on behalf of the Purchasers
pursuant to Section 2.3 hereof and the Indenture. Each Hedge Agreement shall be
in form and substance satisfactory to the Agent, including, without limitation,
having a notional amount based on the Required Hedge Amount.

- 39 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Note Funding Agreement
to be duly executed by their respective officers as of the day and year first
above written.

 

BXG TIMESHARE TRUST I

By: Wilmington Trust Company, not in its

       individual capacity, but solely as Owner Trustee

 

By: __________________________________

Name:

Title:

 

 

BLUEGREEN CORPORATION,

as Seller and Servicer

 

By: _______________________________________

Name: Anthony M. Puleo

Title: Senior Vice President, CFO & Treasurer

 

 

BLUEGREEN TIMESHARE FINANCE

CORPORATION I, as Depositor

 

By: _______________________________________

Name: Allan J. Herz

Title: President and Assistant Treasurer

 

 

BRANCH BANKING AND TRUST COMPANY,

as Agent

 

By: _______________________________________

Name: Steve W. Whitcomb

Title: Senior Vice President

 

--------------------------------------------------------------------------------



EXHIBIT A

 

FORM OF INVESTMENT LETTER
[Date]

 

BXG TIMESHARE TRUST I

c/o___________, as Owner Trustee

 

____________________________

Attention:

Bluegreen Corporation

 

 

Bluegreen Timeshare Finance Corporation I

 

 

 

Re      BXG TIMESHARE TRUST I

           Timeshare Loan-Backed VFN Notes, Series I

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to subsection 8.1(b) of the Fourth Amended and Restated
Note Funding Agreement dated as of October 1, 2011 (as in effect, the “Note
Funding Agreement”), among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto and Branch Banking and Trust
Company, as Agent. Capitalized terms used herein without definition shall have
the meanings set forth in the Note Funding Agreement. The Purchaser represents
to and agrees with the Issuer as follows:

(a) The Purchaser is authorized [to enter into the Note Funding Agreement and to
perform its obligations thereunder and to consummate the transactions
contemplated thereby] [to purchase a participation or other interest in
obligations under the Note Funding Agreement].

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes and is able to bear the economic risk of such investment. The
Purchaser has been afforded the opportunity to ask such questions as it deems
necessary to make an investment decision, and has received all information it
has requested in connection with making such investment decision. The Purchaser
has, independently and without reliance upon the Agent or any other Purchaser,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Issuer, the Depositor,
the Seller and the Servicer and made its own decision to purchase its interest
in the Notes, and will, independently and without reliance upon the Agent or any
other Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis, appraisals and
decisions in taking or not taking action under the Note Funding Agreement, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Issuer, the Seller, the Depositor and the Servicer.

- 1 -

--------------------------------------------------------------------------------



(c) The Purchaser is an “accredited investor,” as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”) or is a “qualified
institutional buyer” (within the meaning of Rule 144A thereunder) and is
acquiring the Notes (or an interest in the Notes) for its own account for
investment purposes. The Purchaser understands that the offering and sale of the
Notes (or any interest in therein) has not been and will not be registered under
the Securities Act and has not and will not be registered or qualified under any
applicable “Blue Sky” law, and that the offering and sale of the Note (or any
interest in therein) has not been reviewed by, passed on or submitted to any
federal or state agency or commission, securities exchange or other regulatory
body.

(d) The Purchaser is not an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
such plan, an “Employee Plan”), an entity whose underlying assets include the
assets of any Employee Plan, or a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or the Purchaser’s purchase,
holding and disposition of the Notes does not result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar federal, state or local law) for
which an exemption is not available.

(e) The Purchaser is acquiring an interest in Notes without a view to any
distribution, resale or other transfer thereof except, with respect to any
Purchaser Interest or any interest or participation therein, as contemplated in
the following sentence. The Purchaser will not resell or otherwise transfer any
interest or participation in the Purchaser Interest, except in accordance with
Section 8.1 of the Note Funding Agreement and in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended, and
applicable state securities or “blue sky” laws. In connection therewith, the
Purchaser hereby agrees that it will not resell or otherwise transfer the Notes
or any interest therein unless the purchaser thereof provides to the addressee
hereof a letter substantially in the form hereof.

(f) This Investment Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.

(g) The Purchaser expressly agrees to be bound by the terms of the Note Funding
Agreement, including but not limited to the confidentiality provision and the
restrictions on transfer set forth in Article VIII thereof.

Very truly yours,
[NAME OF PURCHASER]
By _______________________________

       Name:
       Title:

 

- 2 -

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among BXG TIMESHARE TRUST I (the “Issuer”), BLUEGREEN CORPORATION, as
Seller and Servicer (the “Servicer”), BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchaser set forth in Item 2 of Schedule I hereto (the
“Additional Purchaser”), and Branch Banking and Trust Company, as Agent for the
Purchasers under, and as defined in, the Note Funding Agreement described below
(in such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 2.2(c) of the Fourth Amended and Restated Note Funding Agreement,
dated as of October 1, 2011, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto, and the Agent (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Note Funding Agreement”; unless otherwise defined herein, terms
defined in the Note Funding Agreement are used herein as therein defined); and

WHEREAS, the Additional Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon receipt by the Agent of five counterparts of this Supplement, to each of
which is attached a fully completed Schedule I and Schedule II, each of which
has been executed by the Additional Purchaser, the Issuer and the Agent, the
Agent will transmit to the Servicer, the Issuer, the Indenture Trustee and the
Additional Purchaser a Joinder Effective Notice, substantially in the form of
Schedule III to this Supplement (a “Joinder Effective Notice”). Such Joinder
Effective Notice shall be executed by the Agent and shall set forth, inter alia,
the date on which the transfer effected by this Supplement shall become
effective (the “Joinder Effective Date”). From and after the Joinder Effective
Date, the Additional Purchaser shall be a Purchaser party to the Note Funding
Agreement for all purposes thereof having an initial Commitment Percentage and a
Commitment, if applicable, as set forth in such Schedule II.

Concurrently with the execution and delivery hereof, the Additional Purchaser
will deliver to the Issuer and the Indenture Trustee an executed Investment
Letter in the form of Exhibit A to the Note Funding Agreement.

Each of the parties to this Supplement agrees and acknowledges that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Supplement.

- 1 -

--------------------------------------------------------------------------------



By executing and delivering this Supplement, the Additional Purchaser confirms
to and agrees with the Agent and the Purchaser as follows: (i) neither the Agent
nor any other Purchaser makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Funding Agreement (other then
representations or warranties made by such respective parties) or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Note Funding Agreement or any other instrument or document furnished pursuant
thereto, or with respect to the financial condition of the Seller, the Servicer,
the Depositor, the Issuer or the Indenture Trustee, or the performance or
observance by the Seller, the Servicer, the Depositor, the Issuer or the
Indenture Trustee of any of their respective obligations under the Note Funding
Agreement or the Indenture or any other instrument or document furnished
pursuant hereto; (ii) the Additional Purchaser confirms that it has received a
copy of such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Supplement; (iii) the
Additional Purchaser will, independently and without reliance upon the Agent or
any other Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note Funding Agreement; (iv) each Purchasing
Purchaser appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Note Funding Agreement and the
Indenture as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Section 7 of
the Note Funding Agreement; and (vi) the Additional Purchaser agrees (for the
benefit of the Agent, the other Purchasers, the Indenture Trustee, the Seller,
the Servicer, the Depositor and the Issuer) that it will perform in accordance
with their terms all of the obligations which by the terms of the Note Funding
Agreement are required to be performed by it as a Purchaser.

Schedule II hereto sets forth the Commitment and the Commitment Expiration Date,
if applicable, and the initial Investing Office of the Additional Purchaser, as
well as administrative information with respect to the Additional Purchaser.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(i) Notwithstanding anything contained herein or in any other Transaction
Document to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this Supplement is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as a personal
representation, undertaking or agreement by Wilmington Trust Company but is made
and intended for the purpose for binding only the Issuer and the Trust Estate,
and (c) under no circumstances shall Wilmington Trust Company be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Supplement or any other
Transaction Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

- 2 -

--------------------------------------------------------------------------------



SCHEDULE I TO
JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

Re:          Fourth Amended and Restated Note Funding Agreement, dated as of
October 1, 2011, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN CORPORATION,
as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor,
the Purchasers party thereto and Branch Banking and Trust Company, as Agent.

Item 1: Date of Joinder Supplement:

Item 2: Additional Purchaser:

Item 3: Signatures of Parties to Agreement:

__________________________________
as Additional Purchaser

By:          __________________________________
Name:
Title:

[By:        __________________________________
Name:
Title:]

 

BXG TIMESHARE TRUST I
as Issuer

By _______________, not in its individual

capacity, but solely as Owner Trustee

By:          __________________________________
Name:
Title:

 

BRANCH BANKING AND TRUST

COMPANY, as Agent

 

By:          __________________________________
Name:
Title:

- 1 -

--------------------------------------------------------------------------------



BLUEGREEN CORPORATION,
as Seller and Servicer

 

By:          __________________________________
Name:
Title:

 

 

BLUEGREEN TIMESHARE FINANCE

CORPORATION I, as Depositor

 

By:          __________________________________
Name:
Title:

 

- 2 -

--------------------------------------------------------------------------------



SCHEDULE II TO
JOINDER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT

[Additional Purchaser]       Initial Commitment Percentage:
(if applicable) _______% Class of Notes _________ Initial Commitment:
$____________ Office and Address for Notices:                

 

- 1 -

--------------------------------------------------------------------------------



SCHEDULE III TO
JOINDER SUPPLEMENT

FORM OF
JOINDER EFFECTIVE NOTICE

To:          [Names and addresses of
Issuer, Seller, Servicer, Indenture Trustee, Depositor
Agent and Additional Purchaser]

The undersigned, as Agent under the Fourth Amended and Restated Note Funding
Agreement, dated as of October 1, 2011, among BXG TIMESHARE TRUST I, as Issuer,
BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor, the Purchasers parties thereto and Branch Banking
and Trust Company, as Agent for the Purchasers thereunder, acknowledges receipt
of five executed counterparts of a completed Joinder Supplement. [Note: attach
copies of Schedules I and II from such Agreement.] Terms defined in such
Supplement are used herein as therein defined.

Pursuant to such Supplement, you are advised that the Joinder Effective Date
will be _____________, .

Very truly yours,

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

By:          __________________________________
Name:
Title:

 

- 1 -

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the transferor Purchaser set forth in Item 2 of Schedule I hereto
(the “Transferor Purchaser”), the Purchasing Purchaser set forth in Item 3 of
Schedule I hereto (the “Purchasing Purchaser”), and Branch Banking and Trust
Company, as Agent for the Purchasers under, and as defined in, the Note Funding
Agreement described below (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 8.1(e) of the Fourth Amended and Restated Note Funding Agreement,
dated as of October 1, 2011, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto and the Agent (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Note Funding Agreement”; unless otherwise defined herein, terms
defined in the Note Funding Agreement are used herein as therein defined);

WHEREAS, the Purchasing Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement and the Purchasing Purchaser wishes to acquire and assume from the
Transferor Purchaser, certain of the rights, obligations and commitments under
the Note Funding Agreement; and

WHEREAS, the Transferor Purchaser wishes to sell and assign to the Purchasing
Purchaser, certain of its rights, obligations and commitments under the Note
Funding Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon receipt by the Agent of five counterparts of this Supplement, to each
of which is attached a fully completed Schedule I and Schedule II, each of which
has been executed by the Transferor Purchaser, the Purchasing Purchaser [,the
Issuer]1 and the Agent, the Agent will transmit to the Servicer, the Seller, the
Issuer, the Depositor, the Indenture Trustee, the Transferor Purchaser and the
Purchasing Purchaser a Transfer Effective Notice, substantially in the form of
Schedule III to this Supplement (a “Transfer Effective Notice”). Such Transfer
Effective Notice shall be executed by the Agent and shall set forth, inter alia,
the date on which the transfer effected by this Supplement shall become
effective (the “Transfer Effective Date”). From and after the Transfer Effective
Date the Purchasing Purchaser shall be a Purchaser party to the Note Funding
Agreement for all purposes thereof.

________________________

1  If required by the Note Funding Agreement.

- 1 -

--------------------------------------------------------------------------------



(b) At or before 12:00 Noon, local time of the Transferor Purchaser, on the
Transfer Effective Date, the Purchasing Purchaser shall pay to the Transferor
Purchaser, in immediately available funds, an amount equal to the purchase
price, as agreed between the Transferor Purchaser and such Purchasing Purchaser
(the “Purchase Price”), of the portion set forth on Schedule II hereto being
purchased by such Purchasing Purchaser of the outstanding advances under the
Note owned by the Transferor Purchaser (such Purchasing Purchaser’s “Purchase
Percentage”) and other amounts owing to the Transferor Purchaser under the Note
Funding Agreement or otherwise in respect of the Notes. Effective upon receipt
by the Transferor Purchaser of the Purchase Price from the Purchasing Purchaser,
the Transferor Purchaser hereby irrevocably sells, assigns and transfers to the
Purchasing Purchaser, without recourse, representation or warranty, and the
Purchasing Purchaser hereby irrevocably purchases, takes and assumes from the
Transferor Purchaser, the Purchasing Purchaser’s Purchase Percentage of [(i)]
the presently Outstanding Note Balance under the Notes owned by the Transferor
Purchaser and other amounts owing to the Transferor Purchaser in respect of the
Notes, together with all instruments, documents and collateral security
pertaining thereto, [and (ii) the Purchasing Purchaser’s Purchase Percentage of
the Commitment Percentage and the Commitment of the Transferor Purchaser and
other rights, duties and obligations of the Transferor Purchaser under the Note
Funding Agreement.] This Supplement is intended by the parties hereto to effect
a purchase by the Purchasing Purchaser and sale by the Transferor Purchaser of
interests in the Notes, and it is not to be construed as a loan or a commitment
to make a loan by the Purchasing Purchaser to the Transferor Purchaser. The
Transferor Purchaser hereby confirms that the amount of the Outstanding Note
Balance of the Notes is $                           and its Percentage Interest
thereof is ___%, which equals $                           as of              ,
200_. Upon and after the Transfer Effective Date (until further modified in
accordance with the Note Funding Agreement), the Commitment Percentage of the
Transferor Purchaser and the Purchasing Purchaser and the Commitment of the
Transferor Purchaser and the Purchasing Purchaser shall be as set forth in
Schedule II to this Supplement.

(c) The Transferor Purchaser has made arrangements with the Purchasing Purchaser
with respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor Purchaser to the Purchasing Purchaser of any fees
heretofore received by the Transferor Purchaser pursuant to the Note Funding
Agreement prior to the Transfer Effective Date and (ii) the portion, if any, to
be paid, and the date or dates for payment, by the Purchasing Purchaser to the
Transferor Purchaser of fees or interest received by the Purchasing Purchaser
pursuant to the Note Funding Agreement or otherwise in respect of the Notes from
and after the Transfer Effective Date.

(d) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of the Transferor Purchaser in
respect of the Notes shall, instead, be payable to or for the account of the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement.

(e) All interest, fees and other amounts that would otherwise accrue for the
account of the Transferor Purchaser from and after the Transfer Effective Date
pursuant to the Note Funding Agreement or in respect of the Notes shall,
instead, accrue for the account of, and be payable to or for the account of, the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement. In
the event that any amount of interest, fees or other amounts accruing prior to
the Transfer Effective Date was included in the Purchase Price paid by the
Purchasing Purchaser, the Transferor Purchaser and the Purchasing Purchaser will
make appropriate arrangements for payment by the Transferor Purchaser to the
Purchasing Purchaser of such amount upon receipt thereof from the Agent.

- 2 -

--------------------------------------------------------------------------------



(f) Concurrently with the execution and delivery hereof, the Purchasing
Purchaser will deliver to Agent, the Issuer and the Indenture Trustee an
executed Investment Letter in the form of Exhibit A to the Note Funding
Agreement.

(g) Each of the parties to this Supplement agrees and acknowledges that (i) at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Supplement, and (ii) the Agent shall apply each payment made to
it under the Note Funding Agreement, whether in its individual capacity or as
Agent, in accordance with the provisions of the Note Funding Agreement, as
appropriate.

(h) By executing and delivering this Supplement, the Transferor Purchaser and
the Purchasing Purchaser confirm to and agree with each other and the Agent and
the Purchaser as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim created by or through it, the Transferor Purchaser
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Note Funding Agreement or the Indenture or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Note Funding
Agreement or any other instrument or document furnished pursuant thereto; (ii)
the Transferor Purchaser makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller, the
Servicer, the Depositor, the Issuer or the Indenture Trustee, or the performance
or observance by the Seller, the Servicer, the Depositor, the Issuer or the
Indenture Trustee of any of their respective obligations under the Note Funding
Agreement, the Indenture or any other instrument or document furnished pursuant
hereto; (iii) each Purchasing Purchaser confirms that it has received a copy of
such documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (iv) each Purchasing
Purchaser will, independently and without reliance upon the Agent, the
Transferor Purchaser or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Note Funding Agreement
or the Indenture; (v) each Purchasing Purchaser appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Note Funding Agreement and the Indenture as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Section 7 of the Note Funding Agreement; and
(vi) each Purchasing Purchaser agrees (for the benefit of the Transferor
Purchaser, the Issuer, the Agent, the Purchasers, the Indenture Trustee, the
Depositor, the Seller, the Servicer and the Issuer) that it will perform in
accordance with their terms all of the obligations which by the terms of the
Note Funding Agreement are required to be performed by it as a Purchaser.

(i) [Schedule II hereto sets forth the revised Commitment Percentage and
Commitment of the Transferor Purchaser, the Commitment Percentage, the
Commitment of the Purchasing Purchaser, as applicable, and the initial Investing
Office of the Purchasing Purchaser, as well as administrative information with
respect to the Purchasing Purchaser.]

(j) THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

- 3 -

--------------------------------------------------------------------------------



SCHEDULE I TO
TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND
SIGNATURES FOR TRANSFER SUPPLEMENT

Re:          Fourth Amended and Restated Note Funding Agreement, dated as of
October 1, 2011, among BXG TIMESHARE TRUST I, BLUEGREEN CORPORATION, as Seller
and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the
Purchasers party thereto and Branch Banking and Trust Company, as Agent.

Item 1: Date of Transfer Supplement:

Item 2: Transferor Purchaser:

Item 3: Purchasing Purchaser:

Item 4: Signatures of Parties to Agreement:

___________________________

as Transferor Purchaser

 

By:          ___________________________

Name:
Title:

By:          ___________________________

Name:
Title:


as Purchasing Purchaser

By:          ___________________________

Name:
Title:

By:          ___________________________

Name:
Title:

 

- 1 -

--------------------------------------------------------------------------------



CONSENTED TO AND ACCEPTED BY:

BRANCH BANKING AND TRUST COMPANY, as Agent

 

By:          ___________________________

Name:
Title:

 

By:          ___________________________

Name:
Title:

 

BXG TIMESHARE TRUST I

 

By __________, not in its individual capacity, but solely as Owner Trustee

 

By:          ___________________________

Name:
Title:

 

BLUEGREEN CORPORATION,
as Seller and Servicer

By:          ___________________________

Name:
Title:

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor

By:          ___________________________

Name:
Title:

 

- 2 -

--------------------------------------------------------------------------------



SCHEDULE II TO
TRANSFER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES
FOR NOTICES, ASSIGNED INTERESTS, PURCHASE
AND COMMITMENT PERCENTAGES AND PURCHASE PRICE

[Transferor Purchaser]       Commitment Percentage:   Transferor Purchaser
Commitment Percentage
Prior to Sale: _______% Commitment Percentage Sold: _______% Commitment
Percentage Retained: _______% Commitment:   Transferor Purchaser Commitment
Prior to Sale: $________ Commitment Sold: $________ Commitment Retained
$________ Class of Notes _________ D. Outstanding Note Balance of Notes:  
Transferor Purchaser
Outstanding Note Balance of Notes Prior to Sale: $________ Outstanding Note
Balance of Notes Sold: $________ Outstanding Note Balance of Notes Retained:
$________ E. Purchase Percentage: _______% [Purchasing Purchaser]   Commitment
Percentage: _______% Commitment: $________ C.        Outstanding Note Balance of
Notes Owned Immediately After Sale: $________ Address for Notices:      
Investing Office:        

 

- 1 -

--------------------------------------------------------------------------------



SCHEDULE III TO
TRANSFER SUPPLEMENT

Form of
Transfer Effective Notice

To:          [Name and address of
Issuer, Servicer, Indenture Trustee, the Transferor
Purchaser and the Purchasing Purchaser]

The undersigned, as Agent under the Fourth Amended and Restated Note Funding
Agreement, dated as of October 1, 2011, among BXG TIMESHARE TRUST I, as Issuer,
BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor, the Purchasers parties thereto and Branch Banking
and Trust Company, as Agent for the Purchasers thereunder, acknowledges receipt
of five executed counterparts of a completed Transfer Supplement. [Note: attach
copies of Schedules I and II from such Agreement.] Terms defined in such
Supplement are used herein as therein defined.

Pursuant to such Transfer Supplement, you are advised that the Transfer
Effective Date will be _____________, 200_.

Very truly yours,

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

By:          ___________________________

Name:
Title:

 

1

--------------------------------------------------------------------------------



EXHIBIT D

 

FORM OF BORROWING NOTICE

 

 

FOURTH AMENDED AND RESTATED NOTE FUNDING AGREEMENT (the “Agreement”), dated as
of October 1, 2011, by and among BXG TIMESHARE TRUST I, a Delaware statutory
trust (the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts corporation
(“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware corporation
(the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”),
a North Carolina corporation, as agent for the Purchasers (together with its
successors in such capacity, the “Agent”).

 

Purchaser: ____________________________________________________________

Issuer: BXG Timeshare Trust I

Requested Funding Date: _________________________________________________

Transmission Date: ______________________________________________________

 

 

Timeshare Loans to be Pledged: See attachment

Borrowing Base Prior to Funding: $_____________________

Borrowing Base After Funding: $_______________________

Available Commitment Prior to Funding: $________________

Available Commitment After Funding: $__________________

Requested Wire Amount $____________________________

Wire Instructions:

1

--------------------------------------------------------------------------------



Requested by:

BXG TIMESHARE TRUST I

 

By:         Wilmington Trust Company,

not in its individual capacity, but solely as Owner Trustee

By: ____________________________________

Name:

Title:

BLUEGREEN CORPORATION

By: ____________________________________
Name:
Title:

BLUEGREEN TIMESHARE FINANCE CORPORATION I

By: ____________________________________
Name:
Title:

2

--------------------------------------------------------------------------------



Attachment

SCHEDULE OF TIMESHARE LOANS PROPOSED TO BE PLEDGED

This schedule will be supplemented from time to time by the Schedule of
Timeshare Loans attached to a borrowing notice dated subsequent to the date
hereof. Each such Schedule of Timeshare Loans shall be deemed to be incorporated
herein and made a part hereof for all purposes.

 

--------------------------------------------------------------------------------



SCHEDULE 4.1(k)

Tax Schedule

 

Tennessee Tax Audit

 

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $656,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
Corporation (“Bluegreen”) believes the attempt to impose such a tax is contrary
to Tennessee law, and has vigorously opposed, and intends to continue to
vigorously oppose, such assessment by the Division. An informal conference was
held in December 2007 to discuss this matter with representatives of the
Division. No formal resolution of the issue was reached during the conference.
By letter dated May 25, 2011, the Tennessee Department of Revenue notified
Bluegreen that imposition of the tax was upheld. On August 1, 2011, Bluegreen
filed suit in the Chancery Court of Davidson County, Tennessee for the purpose
of invalidating and setting aside the tax assessment made against Bluegreen by
the Department of Revenue. While the timeshare industry has been successful in
challenging the imposition of sales taxes on the use of accommodations by
timeshare owners, there is no assurance that Bluegreen will be successful in
contesting the current assessment.

 

Minnesota Department of Revenue

 

Bluegreen Corporation, Franchise Tax return audit, Tax Years ended December 31,
2007 - 2009.

 

Indiana Department of Revenue

 

Bluegreen and its subsidiaries, Income Tax return audit, Tax Years ended
December 31, 2007 – 2009, Sales and Use Tax returns audit, Tax Years ended
December 31, 2008 - 2010.

 

Wisconsin Department of Revenue

 

Bluegreen Corporation, Income/Franchise Tax return audit, Tax Year ended
December 31, 2007.

 

North Carolina Department of Revenue

 

Bluegreen Corporation, Income / Franchise Tax return audit, Tax Years ended
December 31, 2007 – 2009.

 

--------------------------------------------------------------------------------